Exhibit 10.1

Execution Version

 

 

 

$915,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 24, 2017,

by and among

ACI WORLDWIDE, INC.,

as Parent Borrower, and

ACI WORLDWIDE CORP.

as Subsidiary Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swingline Lender and Issuing Lender

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

CITIZENS BANK, N.A.,

TD BANK, N.A.,

HSBC BANK USA, N.A.,

REGIONS BANK, N.A.

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I

DEFINITIONS

SECTION 1.1

  

Definitions

   - 1 -

SECTION 1.2

  

Other Definitions and Provisions

   - 32 -

SECTION 1.3

  

Accounting Terms

   - 33 -

SECTION 1.4

  

UCC Terms

   - 33 -

SECTION 1.5

  

Rounding

   - 33 -

SECTION 1.6

  

References to Agreement and Laws

   - 33 -

SECTION 1.7

  

Times of Day

   - 33 -

SECTION 1.8

  

Letter of Credit Amounts

   - 33 -

SECTION 1.9

  

Guaranty Obligations

   - 34 -

SECTION 1.10

  

Covenant Compliance Generally

   - 34 -

SECTION 1.11

  

Effect of this Agreement on the Original Credit Agreement and Other Existing
Loan Documents

   - 34 -

SECTION 1.12

  

Agency Transfer

   - 34 -

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1

  

Revolving Credit Loans

   - 35 -

SECTION 2.2

  

Swingline Loans

   - 35 -

SECTION 2.3

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans

   - 36 -

SECTION 2.4

  

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

   - 37 -

SECTION 2.5

  

Permanent Reduction of the Revolving Credit Commitments

   - 38 -

SECTION 2.6

  

Termination of Revolving Credit Facility

   - 39 -

SECTION 2.7

  

Increase of Revolving Credit Commitment

   - 39 -

SECTION 2.8

  

Optional Incremental Term Loans

   - 41 -

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1

  

L/C Commitment

   - 44 -

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1

  

Term Loan

   - 51 -

SECTION 4.2

  

Procedure for Advance of Term Loans

   - 51 -

SECTION 4.3

  

[RESERVED]

   - 52 -

SECTION 4.4

  

Repayment of Term Loans

   - 52 -

SECTION 4.5

   Prepayments of Term Loans    - 53 -

 

-i-



--------------------------------------------------------------------------------

          Page  

ARTICLE V

GENERAL LOAN PROVISIONS

 

 

SECTION 5.1

   Interest      - 54 -  

SECTION 5.2

   Notice and Manner of Conversion or Continuation of Loans      - 56 -  

SECTION 5.3

   Fees      - 56 -  

SECTION 5.4

   Payments Generally; Administrative Agent’s Clawback      - 57 -  

SECTION 5.5

   Evidence of Indebtedness      - 58 -  

SECTION 5.6

   Adjustments      - 59 -  

SECTION 5.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent      - 60 -  

SECTION 5.8

   Changed Circumstances      - 60 -  

SECTION 5.9

   Indemnity      - 61 -  

SECTION 5.10

   Increased Costs      - 62 -  

SECTION 5.11

   Taxes      - 63 -  

SECTION 5.12

   Mitigation Obligations; Replacement of Lenders      - 66 -  

SECTION 5.13

   Cash Collateral      - 67 -  

SECTION 5.14

   Defaulting Lenders      - 68 -  

SECTION 5.15

   Refinancing Amendments      - 70 -  

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

 

SECTION 6.1

   [RESERVED]      - 71 -  

SECTION 6.2

   Conditions to Closing and Initial Extensions of Credit      - 71 -  

SECTION 6.3

   Conditions to All Extensions of Credit      - 75 -  

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

 

SECTION 7.1

   Representations and Warranties      - 75 -  

SECTION 7.2

   Survival of Representations and Warranties, Etc.      - 83 -  

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

 

 

SECTION 8.1

   Financial Statements and Projections      - 83 -  

SECTION 8.2

   Officer’s Compliance Certificate      - 84 -  

SECTION 8.3

   [RESERVED]      - 84 -  

SECTION 8.4

   Other Reports      - 84 -  

SECTION 8.5

   Notice of Litigation and Other Matters      - 86 -  

SECTION 8.6

   Accuracy of Information      - 87 -  

ARTICLE IX

AFFIRMATIVE COVENANTS

 

 

SECTION 9.1

   Preservation of Corporate Existence and Related Matters      - 87 -  

SECTION 9.2

   Maintenance of Property      - 87 -  

SECTION 9.3

   Insurance      - 87 -  

SECTION 9.4

   Accounting Methods and Financial Records      - 88 -  

SECTION 9.5

   Payment and Performance of Obligations      - 88 -  

 

-ii-



--------------------------------------------------------------------------------

         

Page

SECTION 9.6

  

Compliance With Laws and Approvals

   - 88 -

SECTION 9.7

  

Environmental Laws

   - 88 -

SECTION 9.8

  

Compliance with ERISA

   - 88 -

SECTION 9.9

  

Visits and Inspections

   - 89 -

SECTION 9.10

  

Additional Subsidiaries and Real Property

   - 89 -

SECTION 9.11

  

Use of Proceeds

   - 91 -

SECTION 9.12

  

Further Assurances

   - 91 -

SECTION 9.13

  

Anti-Corruption Laws

   - 92 -

SECTION 9.14

  

Post-Closing Matters

   - 92 -

ARTICLE X

FINANCIAL COVENANTS

SECTION 10.1

  

Maximum Consolidated Total Net Leverage Ratio

   - 92 -

SECTION 10.2

  

Minimum Interest Coverage Ratio

   - 93 -

SECTION 10.3

  

Maximum Consolidated Senior Secured Net Leverage Ratio

   - 93 -

ARTICLE XI

NEGATIVE COVENANTS

SECTION 11.1

  

Limitations on Indebtedness

   - 93 -

SECTION 11.2

  

Limitations on Liens

   - 95 -

SECTION 11.3

  

Limitations on Loans, Advances, Investments and Acquisitions

   - 96 -

SECTION 11.4

  

Limitations on Mergers and Liquidation

   - 98 -

SECTION 11.5

  

Limitations on Sales of Assets

   - 99 -

SECTION 11.6

  

Restricted Payments

   - 99 -

SECTION 11.7

  

[RESERVED.]

   - 100 -

SECTION 11.8

  

Transactions with Affiliates

   - 100 -

SECTION 11.9

  

Certain Accounting Changes; Organizational Documents

   - 101 -

SECTION 11.10

  

Amendments of Subordinated Indebtedness

   - 101 -

SECTION 11.11

  

Restrictive Agreements

   - 101 -

SECTION 11.12

  

Nature of Business

   - 101 -

SECTION 11.13

  

Sanctions

   - 101 -

SECTION 11.14

  

Anti-Corruption Laws

   - 101 -

SECTION 11.15

  

Limitation on Luxembourg Holding

   - 102 -

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1

  

Events of Default

   - 102 -

SECTION 12.2

  

Remedies

   - 104 -

SECTION 12.3

  

Rights and Remedies Cumulative; Non-Waiver; etc.

   - 105 -

SECTION 12.4

  

Crediting of Payments and Proceeds

   - 106 -

SECTION 12.5

  

Administrative Agent May File Proofs of Claim

   - 106 -

SECTION 12.6

  

Credit Bidding

   - 107 -

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1

  

Appointment and Authority

   - 108 -

SECTION 13.2

  

Rights as a Lender

   - 108 -

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 13.3

  

Exculpatory Provisions

     - 109 -  

SECTION 13.4

  

Reliance by the Administrative Agent

     - 109 -  

SECTION 13.5

  

Delegation of Duties

     - 110 -  

SECTION 13.6

  

Resignation of Administrative Agent

     - 110 -  

SECTION 13.7

  

Non-Reliance on Administrative Agent and Other Lenders

     - 111 -  

SECTION 13.8

  

No Other Duties, Etc.

     - 111 -  

SECTION 13.9

  

Collateral and Guaranty Matters

     - 111 -  

SECTION 13.10

  

Secured Hedging Agreements and Secured Cash Management Agreements

     - 112 -  

SECTION 13.11

  

Withholding Tax

     - 113 -  

ARTICLE XIV

MISCELLANEOUS

 

 

SECTION 14.1

  

Notices

     - 113 -  

SECTION 14.2

  

Amendments, Waivers and Consents

     - 116 -  

SECTION 14.3

  

Expenses; Indemnity

     - 118 -  

SECTION 14.4

  

Right of Setoff

     - 119 -  

SECTION 14.5

  

Governing Law

     - 120 -  

SECTION 14.6

  

Waiver of Jury Trial

     - 121 -  

SECTION 14.7

  

Reversal of Payments; Payments Set Aside

     - 121 -  

SECTION 14.8

  

Injunctive Relief; Punitive Damages

     - 122 -  

SECTION 14.9

  

Accounting Matters

     - 122 -  

SECTION 14.10

  

Successors and Assigns; Participations

     - 122 -  

SECTION 14.11

  

Treatment of Certain Information; Confidentiality

     - 126 -  

SECTION 14.12

  

Performance of Duties

     - 127 -  

SECTION 14.13

  

All Powers Coupled with Interest

     - 127 -  

SECTION 14.14

  

Survival of Indemnities

     - 127 -  

SECTION 14.15

  

Titles and Captions

     - 127 -  

SECTION 14.16

  

Severability of Provisions

     - 127 -  

SECTION 14.17

  

Counterparts

     - 127 -  

SECTION 14.18

  

Integration

     - 128 -  

SECTION 14.19

  

Electronic Execution of Assignments and Certain Other Documents

     - 128 -  

SECTION 14.20

  

Term of Agreement

     - 128 -  

SECTION 14.21

  

Advice of Counsel, No Strict Construction

     - 128 -  

SECTION 14.22

  

USA PATRIOT Act

     - 128 -  

SECTION 14.23

  

Inconsistencies with Other Documents; Independent Effect of Covenants

     - 129 -  

SECTION 14.24

  

Independent Effect of Covenants

     - 129 -  

SECTION 14.25

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     - 129 -  

SECTION 14.26

  

Obligations Joint and Several

     - 129 -  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2   
-    Form of Swingline Notice Exhibit A-3    -    Form of Term Note Exhibit A-4
   -    Form of Swingline Note Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation Exhibit D    -    Form
of Notice of Prepayment Exhibit E    -    Form of Notice of
Conversion/Continuation Exhibit F    -    Form of Officer’s Compliance
Certificate Exhibit G    -    Form of Assignment and Assumption Exhibit H    -
   Form of Guaranty Agreement Exhibit I-1    -    Form of Tax Compliance
Certificate Exhibit I-2    -    Form of Tax Compliance Certificate Exhibit I-3
   -    Form of Tax Compliance Certificate Exhibit I-4    -    Form of Tax
Compliance Certificate SCHEDULES       Schedule   1.1(a)    -    Commitments
Schedule   1.1(b)    -    Existing Letters of Credit Schedule   7.1(a)    -   
Jurisdictions of Organization and Qualification Schedule   7.1(b)    -   
Subsidiaries and Capitalization Schedule   7.1(h)    -    ERISA Plans Schedule
  7.1(i)    -    Labor and Collective Bargaining Agreements Schedule   7.1(q)   
-    Indebtedness and Guaranty Obligations Schedule   9.14    -    Post-Closing
Matters Schedule 11.1    -    Existing Indebtedness Schedule 11.2    -   
Existing Liens Schedule 11.3    -    Existing Loans, Advances and Investments
Schedule 11.8    -    Transactions with Affiliates

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 24, 2017, by and
among ACI WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), and
ACI WORLDWIDE CORP., a Nebraska corporation (the “Subsidiary Borrower”, together
with the Parent Borrower the “Borrowers”) the lenders who are or may become a
party to this Agreement (collectively, the “Lenders”) and BANK OF AMERICA, N.A.,
a national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.

The Borrowers have agreed to secure all of their Secured Obligations by granting
to the Administrative Agent, for the benefit of the Secured Parties, first
priority Liens on its assets, including a pledge of all of the Capital Stock of
each of the Parent Borrower’s Domestic Subsidiaries and sixty five percent (65%)
of all the voting Capital Stock (and one hundred percent (100%) of any
non-voting Capital Stock) of each of the Parent Borrower’s First-Tier Foreign
Subsidiaries.

The Credit Parties have agreed to guarantee the obligations of the Borrowers
hereunder and to secure their respective Secured Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, first priority
Liens on their respective assets, including a pledge of all of the Capital Stock
of each of their respective Domestic Subsidiaries and sixty five percent (65%)
of all the voting Capital Stock (and one hundred percent (100%) of any
non-voting Capital Stock) of each of their respective First-Tier Foreign
Subsidiaries.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“2020 Senior Notes” means the $300,000,000 6.375% Senior Notes of the Parent
Borrower due 2020.

“2020 Senior Notes Indenture” means that certain Indenture dated August 20, 2013
by and among the Parent Borrower, the guarantors party thereto and Wilmington
Trust, National Association.

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(d).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Parent Borrower, a Subsidiary of the Parent Borrower) which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term “control” means (a) with
respect to the Parent Borrower or any Subsidiary of the Parent Borrower, the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.

“Agency Transfer” means the transfer of the rights, obligations and security
interests of the Administrative Agent under the Loan Documents from Wells Fargo
Bank, National Association to Bank of America, N.A. pursuant to that certain
Successor Agent Agreement, dated as of February 24, 2017.

“Agents” means the Administrative Agent and the Arranger.

“Aggregate Revolving Commitment” means the aggregate amount of the Lenders’
Revolving Credit Commitments hereunder, as such amount may be increased, reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof. On the Restatement Date, the Aggregate Revolving Commitment shall be
$500,000,000.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

    Loans Pricing
Level   

Consolidated Total

Leverage Ratio

   Commitment
Fee   LIBOR
Rate +   Base Rate
+ I    Greater than or equal 3.75 to 1.00    0.35%   2.25%   1.25% II    Greater
than or equal to 3.00 to 1.00, but less than 3.75 to 1.00    0.30%   2.00%  
1.00% III    Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
   0.25%   1.75%   0.75% IV    Greater than or equal to 1.50 to 1.00, but less
than 2.50 to 1.00    0.20%   1.50%   0.50% V    Less than 1.50 to 1.00    0.15%
  1.25%   0.25%

The Applicable Margin shall be determined and adjusted on the date (each a
“Calculation Date”) ten (10) Business Days after the day the Parent Borrower
provides an Officer’s Compliance Certificate pursuant to Section 8.2 for the
most recently ended fiscal quarter or Fiscal Year, as applicable, of the Parent
Borrower; provided that (a) the Applicable Margin in effect as of the
Restatement Date will be Level II until the

 

- 2 -



--------------------------------------------------------------------------------

first Calculation Date occurring after the first full fiscal quarter after the
Restatement Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Parent Borrower preceding the
applicable Calculation Date, and (b) if the Parent Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 8.2 for the most
recently ended fiscal quarter of the Parent Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Parent Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Total Leverage Ratio shall
become on the applicable Calculation Date. Any adjustment in the Applicable
Margin shall be applicable to all Revolving Credit Loans, Term Loans and
Swingline Loans then existing or subsequently made or issued.

If, as a result of any restatement of or other adjustment to the financial
statements of the Parent Borrower or for any other reason, the Lenders determine
that (a) the Consolidated Total Leverage Ratio as calculated by the Parent
Borrower as of any applicable date was inaccurate and (b) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Total Leverage Ratio would have resulted in higher pricing for such period, the
Parent Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, and (ii) if the proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
lower pricing for such period, the Lenders shall have no obligation to repay any
interest or fees to the Borrowers; provided that if, as a result of any
restatement or other event, a proper calculation of the Consolidated Total
Leverage Ratio would have resulted in higher pricing for one or more periods and
lower pricing for one or more other periods (due to the shifting of income or
expenses from one period to another period or any similar reason), then the
amount payable by the Borrowers pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(c) and 12.2 nor
any of their other rights under this Agreement. The Borrowers’ obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Sections 2.7 and 2.8.

“Applicable Percentage” means, (a) with respect to any Term Loan Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) on or prior to the Restatement Date, such Term Loan
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 5.14, and (ii) thereafter, the principal amount of such Term Loan
Lender’s Term Loans at such time and (b) with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 5.14. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the Issuing Lender to make L/C
Credit Extensions have been terminated pursuant to Section 12.2, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of such Revolving Credit Facility most recently

 

- 3 -



--------------------------------------------------------------------------------

in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as sole lead arranger and sole bookrunner and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Parent Borrower to
any Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance by the Parent Borrower,
(b) the sale of inventory in the ordinary course of business, (c) the transfer
of assets to either Borrower or any Subsidiary Guarantor pursuant to any other
transaction permitted pursuant to Section 11.4, (d) the write-off, discount,
sale or other disposition of defaulted or past-due receivables and similar
obligations in the ordinary course of business and not undertaken as part of an
accounts receivable financing transaction, (e) the disposition of any Hedging
Agreement, (f) dispositions of Investments in cash and Cash Equivalents or
(g) (i) the transfer by any Credit Party of its assets to any other Credit
Party, (ii) the transfer by any Subsidiary of the Parent Borrower that is not a
Subsidiary Guarantor or the Subsidiary Borrower of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer) and (iii) the transfer
by any Subsidiary of the Parent Borrower that is not a Subsidiary Guarantor or
the Subsidiary Borrower of its assets to any other Subsidiary of the Parent
Borrower that is not a Subsidiary Guarantor or the Subsidiary Borrower.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the LIBOR Rate plus 1.00. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing, as the
context may require.

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowers Materials” has the meaning assigned thereto in Section 8.4(f).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any LIBOR Rate Loan, means any such day that is also
a London banking day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Parent Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Parent Borrower and
its Subsidiaries.

“Capital Expenditures” means, with respect to the Parent Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Parent Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.

“Capital Lease” means any lease of any property by the Parent Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the
Parent Borrower and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.

 

- 5 -



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Equivalents” has the meaning assigned thereto in Section 11.3(b).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that is a Lender, an Affiliate of a
Lender, the Administrative Agent, an Affiliate of the Administrative Agent, the
Arranger or an Affiliate of the Arranger, each in its capacity as a party to
such Cash Management Agreement on the Restatement Date with respect to a Cash
Management Agreement existing as of the Restatement Date or at the time it
enters into a Cash Management Agreement permitted under Article XI.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934), shall obtain ownership or control in one or more series
of transactions of more than thirty percent (30%) of the Capital Stock or thirty
percent (30%) of the voting power of the Parent Borrower entitled to vote in the
election of members of the board of directors of the Parent Borrower, (b) there
shall have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $25,000,000 any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Parent Borrower to repurchase, redeem or repay all
or any part of the Indebtedness or Capital Stock provided for therein or (c) a
majority of the members of the board of directors (or other equivalent governing
body) of the Parent Borrower shall not constitute Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar terms referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

- 6 -



--------------------------------------------------------------------------------

“Collateral Agreement” means the amended and restated collateral agreement dated
as of the Restatement Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall be in
form and substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment,
Term Loan Commitment and/or Incremental Term Loan Commitment, as applicable, in
each case, in the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1(a) or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, pursuant to the terms hereof.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Revolving Credit Commitment Percentage or Incremental Term Loan Percentage, as
applicable.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans,
pursuant to Section 2.3(a), which shall be substantially in the form of Exhibit
B or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period, (iii) amortization, depreciation and other non-cash charges
including, without limitation, non-cash equity compensation expenses for such
period (except to the extent that such non-cash charges are reserved for cash
charges to be taken in the future), (iv) extraordinary losses during such period
(other than from discontinued operations), (v) Transaction Costs, (vi) any
non-recurring integration, severance, relocation, transition or business
optimization expenses and other restructuring costs, incurred in connection with
any Permitted Acquisition (to the extent accrued, payable or paid within 12
months of the applicable closing date thereof) in an aggregate amount not to
exceed twenty percent (20%) of the Consolidated EBITDA (determined without
reference to this clause (vi)) for such period, in each case, to the extent
(A) actually paid during such period or (B) representing an accrual or reserve
for potential cash items in respect of the foregoing in any future period;
provided that, in the case of this clause (B), the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
the extent that such cash payment would be duplicative of any accrual or reserve
that is already included in the calculation of Consolidated EBITDA,
(vii) non-recurring cash charges and expenses in an aggregate amount not to
exceed seven and a half percent (7.5%) of the Consolidated EBITDA (determined
without reference to this clause (vii)) for

 

- 7 -



--------------------------------------------------------------------------------

such period; provided that such charges and expenses would be classified as
“non-recurring items” and (viii) non-cash adjustments of deferred revenue which
would reasonably have been included in determining Consolidated Net Income for
such period, but for the application of purchase accounting rules, less (c) (i)
interest income and any extraordinary or non-cash gains and (ii) non-recurring
cash gains. For purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a Pro Forma Basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

“Consolidated Interest Expense” means, with respect to the Parent Borrower and
its Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Parent Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Parent Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Parent Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Parent Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Parent Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of such Person
or is merged into or consolidated with such Person or any of its Subsidiaries or
that Person’s assets are acquired by such Person or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), and (c) the
net income (if positive) of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Parent
Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, with respect to the Parent Borrower and its Subsidiaries on a
Consolidated basis without duplication, the sum of all Consolidated Total
Indebtedness that is secured by a Lien on any asset or property of the Parent
Borrower or any of its Subsidiaries.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date minus the amount of Unrestricted cash and Cash Equivalents of the Parent
Borrower and its Subsidiaries as of such date of determination up to
$150,000,000 to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

“Consolidated Total Assets” means, the total assets of the Parent Borrower and
its Subsidiaries, determined on a Consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Parent Borrower delivered pursuant
to Section 8.1(a) or 8.1(b), as applicable.

 

- 8 -



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Parent Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the amount
of Unrestricted cash and Cash Equivalents of the Parent Borrower and its
Subsidiaries as of such date of determination up to $150,000,000 to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

“Continuing Directors” means the directors of the Parent Borrower on the
Restatement Date and each other director of the Parent Borrower, if, in each
case, such other director’s nomination for election to the board of directors
(or equivalent governing body) of the Parent Borrower is recommended by, or
approved by, at least 51% of the then Continuing Directors.

“Corporate Restructuring” means the transfer of any Foreign Subsidiary (or any
Capital Stock of any Foreign Subsidiary) (which transfer, for the avoidance of
doubt, may take the form of a consolidation or merger) to any other Foreign
Subsidiary of the Parent Borrower, or the transfer by any Foreign Subsidiary of
any Domestic Subsidiary (or Capital Stock of any Domestic Subsidiary) (which
transfer, for the avoidance of doubt, may take the form of a consolidation or
merger) to any other Foreign Subsidiary or Domestic Subsidiary of the Parent
Borrower, in each case, in connection with bona fide tax planning activities so
long as (a) taken as a whole, the value of the Collateral securing the
Obligations is not materially reduced and (b) the security interests of the
Administrative Agent, on behalf of the Lenders, in the Collateral, taken as a
whole, are not materially impaired, in each case, as reasonably determined by
the Administrative Agent in consultation with the Parent Borrower.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or Revolving Credit Loans
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
(including any premium, accrued interest and fees and expenses incurred in
connection with such exchange, extension, renewal, replacement or refinancing ),
(b) does not mature earlier than or have a weighted average life to maturity
shorter than the Refinanced Debt (or, in the case of any Indebtedness that is
not issued or incurred under this Agreement, no earlier than the date that is 91
days after the latest stated maturity date that is then applicable to any
Extension of Credit or Commitment), (c) is not guaranteed by any Person that is
not a Credit Party, (d) in the case of any secured Indebtedness, is not secured
by any assets not securing the Secured Obligations and, is secured on a pari
passu (or junior) priority basis, (e) to the extent such Indebtedness is not
issued or incurred under this Agreement, shall be subject to an intercreditor
agreement in form and substance satisfactory to the Administrative Agent and
(f) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) that
are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness (as reasonably determined by the
Borrowers) than the terms and conditions of this Agreement (when taken as a
whole) are to the Term Loan Lenders or Revolving Credit Lenders, as applicable,
(except for covenants or other provisions applicable only to periods after the
latest stated maturity date that is then applicable to any Extension of Credit
or Commitment ,at the time of such exchange, extension, renewal, replacement or
refinancing)

 

- 9 -



--------------------------------------------------------------------------------

(it being understood and agreed that, to the extent that any financial
maintenance covenant or other term or condition is added for the benefit of the
lenders or investors providing any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Term Loan Lenders or
Revolving Credit Lenders, as applicable, if such financial maintenance covenant
or other term or condition is either (i) also added for the benefit of any
corresponding Term Loans or Revolving Credit Loans remaining outstanding after
the issuance or incurrence of such Indebtedness or (ii) only applicable after
the Term Loan Maturity Date or Revolving Credit Maturity Date, as applicable, at
the time of such exchange, extension, renewal, replacement or refinancing).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Applicable Laws of the United States or
other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Parent Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower, to confirm in writing to the Administrative Agent and the Parent
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Parent Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any (A) Debtor
Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation

 

- 10 -



--------------------------------------------------------------------------------

of its business or assets, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.14(b)) upon delivery of written notice of such determination to the
Parent Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
applicable rate, if any, applicable to Base Rate Loans under the Credit Facility
plus (iii) 2% per annum; provided, however, that with respect to a LIBOR Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any applicable rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the applicable rate plus 2% per annum.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Parent Borrower or its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the Parent
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disregarded Foreign Entity” means any Foreign Subsidiary that is disregarded as
an entity separate from a Borrower for U.S. federal income tax purposes.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

- 11 -



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia, other than any
such Subsidiary that is a First-Tier Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Parent Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that (a) is maintained,
funded or administered by any Credit Party or any ERISA Affiliate for employees
of any Credit Party or (b) has at any time within the preceding six (6) years
been maintained, funded or administered by any Credit Party or any ERISA
Affiliate for the employees of any Credit Party or any current or former ERISA
Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, written claims, liens, written
accusations, written allegations, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

- 12 -



--------------------------------------------------------------------------------

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof. The term “Equity Issuance” shall not include (A) any
Asset Disposition, (B) any Debt Issuance, (C) the issuance of any Capital Stock
of the Borrowers constituting Acquisition Equity Consideration or (D) the
issuance of any Capital Stock of the Parent Borrower or any of its Subsidiaries
pursuant to any employee stock or stock option compensation plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodities Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the applicable
Commitment (or, to the extent such Lender did not fund an applicable Loan
pursuant to a prior commitment, on the date on which such Lender acquires its
interest in such Loan) (other than pursuant to an assignment request by the
Borrowers under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.11 and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

- 13 -



--------------------------------------------------------------------------------

“Existing Agent” shall mean Wells Fargo Bank, National Association as
administrative agent and collateral agent under the Original Credit Agreement.

“Existing Letters of Credit” means each of the Letters of Credit outstanding on
the Restatement Date and listed on Schedule 1.1(b) hereto.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above).

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means (a) the separate fee letter agreement executed by the Parent
Borrower and the Administrative Agent and/or certain of its affiliates dated
February 3, 2017 and (b) the separate fee letter agreement executed by the
Parent Borrower and Wells Fargo Bank, National Association and/or certain of its
affiliates dated August 29, 2011.

“First-Tier Foreign Subsidiary” means (i) any Foreign Subsidiary owned directly
by any Credit Party and (ii) any Domestic Subsidiary, substantially all of the
assets of which is stock in Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code for U.S. federal
income tax purposes.

“Fiscal Year” means each fiscal year of the Parent Borrower and its Subsidiaries
ending on December 31.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

- 14 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and maintained for the Parent
Borrower and its Subsidiaries throughout the period indicated and (subject to
Section 14.9) consistent with the prior financial practice of the Parent
Borrower and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guaranty Agreement” means the unconditional guaranty agreement of even date
executed by the Credit Parties in favor of the Administrative Agent for the
ratable benefit of itself and the Secured Parties, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time.

“Guaranty Obligation” means, with respect to the Parent Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

- 15 -



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Bank” means any Person that is a Lender, an Affiliate of a Lender, the
Administrative Agent, an Affiliate of the Administrative Agent, the Arranger or
an Affiliate of the Arranger, each in its capacity as a party to such Hedging
Agreement on the Restatement Date with respect to a Hedging Agreement existing
as of the Restatement Date or at the time it enters into a Hedging Agreement
permitted under Article XI.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Immaterial Subsidiary” means, on any date of determination, any Subsidiary of
the Parent Borrower that (i) has less than 5% of Consolidated total assets and
5% of annual Consolidated revenues of the Parent Borrower and its Subsidiaries,
in each case as reflected on the most recent financial statements delivered
pursuant to Section 8.1 prior to such date, and (ii) has been designated as such
by the Parent Borrower in a written notice delivered to the Administrative Agent
(other than any such Subsidiary as to which the Parent Borrower has revoked such
designation by written notice to the Administrative Agent); provided that at no
time shall all Immaterial Subsidiaries so designated by the Parent Borrower have
in the aggregate Consolidated total assets or annual Consolidated revenues,
respectively, in each case as reflected on the most recent financial statements
delivered pursuant to Section 8.1 prior to such time, in excess of 5% of
Consolidated total assets or 10% annual Consolidated revenues, respectively, of
the Parent Borrower and its Subsidiaries.

“Increasing Revolving Lender” has the meaning assigned thereto in Section
2.7(b).

“Incremental Term Lender” has the meaning assigned thereto in Section 2.8(b).

“Incremental Term Loan” has the meaning assigned thereto in Section 2.8(a).

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of the Borrowers in accordance with Section 2.8 and (b) as
to all Incremental Term Lenders, the aggregate commitment of all Incremental
Term Lenders to make Incremental Term Loans in accordance with Section 2.8.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Term Loan Maturity Date, but no earlier than thirty
(30) days after any Incremental Term Loan

 

- 16 -



--------------------------------------------------------------------------------

Notification Date (unless a shorter period is agreed to by all the affected
Incremental Term Lenders), on which each of the Incremental Term Lenders makes
Incremental Term Loans to the Borrowers pursuant to Section 2.8.

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.8.

“Incremental Term Loan Note” means a promissory note made by the Borrowers in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Incremental Term Loan Notification” means the written notice by the Parent
Borrower of its request to borrow Incremental Term Loans pursuant to
Section 2.8.

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

- 17 -



--------------------------------------------------------------------------------

(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g)    all obligations of any such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Disqualified Capital Stock of
such Person;

(h)    all Net Hedging Obligations of such Person; and

(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Term Loans” means that certain term loan made pursuant to Section 4.1.

“Information” has the meaning assigned thereto in Section 14.11.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investment” has the meaning assigned thereto in Section 11.3.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Bank of America, in its capacity as issuer of any Letters
of Credit issued hereunder on or after the Restatement Date, or any successor
thereto, and, solely with respect to the Existing Letters of Credit, Wells Fargo
Bank, National Association, in its capacity as issuer of such Existing Letters
of Credit.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit, which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

- 18 -



--------------------------------------------------------------------------------

“L/C Commitment” means the lesser of (a) $35,000,000 and (b) an amount equal to
the Revolving Credit Commitment.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender on the
Restatement Date (including, without limitation, the Issuing Lender and the
Swingline Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 2.7, 2.8 or 14.10, other than any
Person that ceases to be a party hereto as a Lender pursuant to an Assignment
and Assumption.

“Lender Addition and Acknowledgement Agreement” means, each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.7 and/or Section 2.8 by the Borrowers and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case, acknowledged by the
Administrative Agent and each Subsidiary Guarantor, (a) setting forth the terms
and conditions of (i) any increase in the Revolving Credit Commitment pursuant
to Section 2.7 and/or (ii) any Incremental Term Loans pursuant to Section 2.8
and (b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.

“Lenders” has the meaning set forth in the preamble to this Agreement.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letter of Credit Expiration Date” means the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date.

“Letters of Credit” has the meaning assigned thereto in Section 3.1(a).

“LIBOR Rate” means:

(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which

 

- 19 -



--------------------------------------------------------------------------------

rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)     if the LIBOR Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Liquidity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the total amount of Unrestricted cash on hand of the Parent
Borrower and its Subsidiaries as of such date plus (b) the total amount of
Unrestricted Cash Equivalents of the Parent Borrower and its Subsidiaries as of
such date plus (c) the aggregate unused portion of the Revolving Credit
Commitments at such time; provided that the amounts set forth in clauses (a) and
(b) above shall be determined in good faith by the Parent Borrower and certified
as accurate by a Responsible Officer of the Parent Borrower.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, each Security Document, each Lender
Addition and Acknowledgement Agreement (if any) and each other document,
instrument, certificate and agreement executed and delivered by the Parent
Borrower or any of its Subsidiaries in connection with this Agreement or
otherwise referred to herein or contemplated hereby, all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loan Obligations” shall have the meaning set forth in Section 14.26.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loans, and “Loan” means any of such Loans.

“Luxembourg Holding” means ACI Worldwide Luxembourg Holding S.à.r.l., an entity
organized under the laws of Luxembourg.

 

- 20 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Parent
Borrower or the Parent Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Credit Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.

“Material Contract” means any contract or other agreement, written or oral, of
the Parent Borrower or any of its Subsidiaries the failure to comply with which
could reasonably be expected to have a Material Adverse Effect.

“Material Real Property” means Real Property owned in fee simple by a Credit
Party with a fair market value at the time of the acquisition thereof of an
amount equal to $25,000,000 individually or $75,000,000 in the aggregate.

“Material Subsidiary” means, any Subsidiary of the Parent Borrower that is not
an Immaterial Subsidiary.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) an amount equal to 100% of
the Fronting Exposure of all Swingline Lenders with respect to all Swingline
Loans outstanding at such time.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time creating and evidencing a Lien on a
Material Real Property made by a Credit Party in favor or for the benefit of the
Administrative Agent for the benefit of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent with such
modifications as may be required by local law.

“Mortgage Policies” has the meaning specified in Section 9.10 (e)(ii).

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

 

- 21 -



--------------------------------------------------------------------------------

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.7 or Section 2.8 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 14.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note, the Term Loan Notes and the Incremental Term Loan Notes, if any.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Parent Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under any
Loan Document or otherwise, with respect to any Loan or Letter of Credit of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note and including interest, fees and other
amounts that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Parent Borrower substantially in the form of
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Original Closing Date” means November 10, 2011.

“Original Credit Agreement” means that certain credit agreement, dated as of the
Original Closing Date, among the Parent Borrower, the lenders party thereto and
the Existing Agent, as amended, restated or modified prior to the Restatement
Date.

 

- 22 -



--------------------------------------------------------------------------------

“Other Commitments” means one or more classes of term loan commitments or
revolving credit commitments hereunder that result from a Refinancing Amendment

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Loans” means one or more classes of Term Loans or Revolving Credit Loans
hereunder that result from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12(b)).

“Parent Borrower” has the meaning specified in the preliminary statements to
this Agreement.

“Participant” has the meaning assigned thereto in Section 14.10(d).

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered by any Credit Party or
any ERISA Affiliate for the employees of any Credit Party or any ERISA Affiliate
or (b) has at any time within the preceding six (6) years been maintained,
funded or administered by any Credit Party or any ERISA Affiliate for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any investment by the Parent Borrower or any
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:

(a)    the Parent Borrower shall have delivered to the Administrative Agent on
or before the closing date of such acquisition, evidence of approval of the
acquisition by the acquiree’s board of directors or equivalent governing body or
a copy of the opinion of counsel delivered by legal counsel to the acquiree in
connection with the acquisition which evidences such approval or opines that
such approval is not required;

(b)    (i) the Person or business to be acquired shall be in a substantially
similar or related line of business as the Parent Borrower and its Subsidiaries
or (ii) the assets to be acquired shall be used by the Parent Borrower or its
Subsidiaries in a business which is substantially similar or related to the line
of business of the Parent Borrower and its Subsidiaries;

 

- 23 -



--------------------------------------------------------------------------------

(c)    if such acquisition involves the Parent Borrower, the Subsidiary Borrower
or any Subsidiary Guarantor, the Parent Borrower, the Subsidiary Borrower or
such Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(d)    if such transaction involves the acquisition of a new Subsidiary, such
Subsidiary shall be domiciled within the United States and the Parent Borrower
shall have delivered to the Administrative Agent by the time required pursuant
to Section 9.10 such documents as are reasonably requested by the Administrative
Agent or the Required Lenders (through the Administrative Agent) pursuant to
Section 9.10; provided that the Parent Borrower and its Subsidiaries may make
one or more Permitted Acquisitions of Persons without complying with this
clause (d) subject to compliance with Section 11.3(c) of this Agreement;

(e)    prior to the proposed closing date of such acquisition, the Parent
Borrower shall have delivered to the Administrative Agent an Officer’s
Compliance Certificate for the most recent fiscal quarter end preceding such
acquisition demonstrating, in form and substance reasonably satisfactory
thereto, pro forma compliance (as of the date of the acquisition and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith) with each covenant contained in Article X;

(f)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition the Parent Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent promptly
upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(g)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;

(h)    both before and after giving effect to the acquisition and any Extensions
of Credit made in connection with such acquisition, the Liquidity Amount shall
be greater than or equal to $50,000,000; and

(i)    as of the closing date of the acquisition, the Person or business to be
acquired shall not be subject or party to any material pending or threatened
litigation.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Parent Borrower, net of the applicable acquired company’s cash and Cash
Equivalent, balance (as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the Parent
Borrower or any of its Subsidiaries in order to consummate the applicable
Permitted Acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Parent Borrower, the Subsidiary Borrower or any Subsidiary Guarantor,
final copies or substantially final drafts if not executed at the required time
of delivery of the purchase agreement, sale agreement, merger agreement or other
agreement evidencing such acquisition, including, without limitation, all legal
opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

 

- 24 -



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.4(f).

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (i) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Parent Borrower delivered to the Administrative Agent and (ii) are
calculated on a basis consistent with GAAP and Regulation S-X of the Exchange
Act; and provided further that the foregoing pro forma adjustment shall be
without duplication of any cost savings or additional costs that are already
included in the calculation of Consolidated EBITDA.

“Public Lender” has the meaning assigned thereto in Section 8.4(f).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Real Property” means a Credit Party’s interest in all leases and all land,
tenements, hereditaments and any estate or interest therein, together with the
buildings, structures, parking areas and other improvements thereon (including
all fixtures), now or hereafter owned or leased by any Credit Party, together
with all easements, rights of way, and similar rights relating thereto and all
leases, licenses, tenancies and occupancies thereof.

“Recipient” means (a) the Administrative Agent and (b) any Lender (including any
Issuing Lender and any Swingline Lender), as applicable.

“Refinanced Debt” has the meaning assigned thereto in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each Incremental Term
Lender, Increasing Revolving Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 5.15.

“Refinancing Notes” means one or more series of pari passu, junior lien or
unsecured debt securities incurred by the Borrowers.

“Register” has the meaning assigned thereto in Section 14.10(c).

 

- 25 -



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.1(d) for amounts drawn under
Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 13.6(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in Section
13.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer, assistant treasurer or controller of a
Credit Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 6.2, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given to Article III, any other
officer or employee of the applicable Credit Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restatement Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Restricted Payment” has the meaning assigned thereto in Section 11.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans for
the account of the Parent Borrower hereunder in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such Revolving Credit Commitment may be
increased, reduced or modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 2.7) and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be increased, reduced
or modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.7). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Restatement Date shall be
$500,000,000.

 

- 26 -



--------------------------------------------------------------------------------

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II but excluding the Swingline Facility and any Incremental
Term Loan Facility established pursuant to Section 2.8 (including any increase
in such revolving credit facility established pursuant to Section 2.7).

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or before the Revolving Credit Maturity Date, but no earlier
than thirty (30) days after any Revolving Credit Increase Notification Date
(unless a shorter period is agreed to by all affected Increasing Revolving
Lenders), on which each of the Increasing Revolving Lenders increase (or, in the
case of New Lenders, provide) their respective Revolving Credit Commitments to
the Parent Borrower pursuant to Section 2.7.

“Revolving Credit Increase Notification” means the written notice by the Parent
Borrower of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.7.

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

“Revolving Credit Lenders” means Lenders that have a Revolving Credit Commitment
or hold Revolving Credit Loans.

“Revolving Credit Loans” means any revolving loan made to the Parent Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) February 24,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Parent Borrower pursuant to Section 2.5, or (c) the date of termination of
the Revolving Credit Commitment pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Parent Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

- 27 -



--------------------------------------------------------------------------------

“Sanctioned Country” means a country, region or territory that itself is the
subject or target of comprehensive Sanctions (as of the date of this Agreement
being Cuba, Iran, Syria, North Korea and the Crimea region of Ukraine).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Bank List, or any similar list
enforced by any other relevant Sanctions authority or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person located, organized or resident in a
Sanctioned Country.

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedging Agreement” means any Hedging Agreement permitted under
Article XI (other than an Excluded Swap Obligation), in each case that is
entered into by and between any Credit Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swingline Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 13.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
the Guaranty Agreement, any Mortgages and any other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a security
interest in any property or assets securing the Secured Obligations or any such
Person purports to guaranty the payment and/or performance of the Secured
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Parent Borrower or any
division, business unit, product line or line of business.

 

- 28 -



--------------------------------------------------------------------------------

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Parent Borrower or any Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management of which is otherwise
controlled by (directly or indirectly) such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Parent Borrower.

“Subsidiary Borrower” has the meaning set forth in the preliminary statements to
this Agreement.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary of the
Parent Borrower in existence on the Restatement Date which is a party to the
Guaranty Agreement and any other Subsidiary of the Parent Borrower which becomes
a party to a Guaranty Agreement pursuant to Section 9.10.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” means a Borrowing of a Swingline Loan pursuant to
Section 2.2.

“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) an amount
equal to the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Parent Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.2(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.

“Swingline Note” means a promissory note made by the Parent Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-4, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

- 29 -



--------------------------------------------------------------------------------

“Swingline Termination Date” means the first to occur of (a) the resignation of
Bank of America as Administrative Agent in accordance with Section 13.6 and
(b) the Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted in or could reasonably be
expected to have a Material Adverse Effect: (a) a “Reportable Event” described
in Section 4043 of ERISA for which the thirty (30) day notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC under Section 4042 of ERISA, or (e) the occurrence of any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) any Pension Plan becoming subject to funding based benefit restrictions
under Section 436 of the Code, (l) the receipt or request of a funding waiver
from the IRS with respect to any Pension Plan, (m) the failure to make any
contributions or pay any amounts due and owing as required by Sections 412 or
430 of the Code, Section 302 of ERISA or the terms of any Pension Plan prior to
the due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, (n) any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan, or (o) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

- 30 -



--------------------------------------------------------------------------------

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loans to the account of the Borrowers
hereunder on the Closing Date or the applicable borrowing date (in the case of
any other Term Loan) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on the Register, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make such Term Loans. The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Lenders on the Restatement Date shall be
$415,000,000.

“Term Loan Facility” means the term loan facilities established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 2.8).

“Term Loan Lender” means any Lender that has a Term Loan Commitment or holds
Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) February 24, 2022, or
(b) the date of acceleration of the Initial Term Loans pursuant to Section
12.2(a).

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing the portion of the Initial Term Loans made by such
Term Loan Lender, substantially in the form attached as Exhibit A-3, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means without duplication all transaction fees, charges and
other amounts related to the Transactions or any Permitted Acquisition
(including, without limitation, (a) any financing fees, merger and acquisition
fees (including consulting, advisory or brokerage fees), legal fees and
expenses, due diligence fees or any other fees and expenses during such period
in connection therewith and (b) the aggregate amount of all payments funded from
the earnings of the Parent Borrower and its Subsidiaries and made during such
period in connection therewith, including, without limitation, indemnity
payments, working capital and purchase price adjustments, earn outs or other
contingent payments), as approved by the Administrative Agent, in each case to
the extent paid within six (6) months of the closing of the Credit Facility or
such Permitted Acquisition, as applicable, and approved by the Administrative
Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 11.1) on the
Restatement Date), (b) the initial Extensions of Credit and (c) the payment of
the Transaction Costs incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

- 31 -



--------------------------------------------------------------------------------

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted” means, when referring to cash and Cash Equivalents of the Parent
Borrower and its Subsidiaries, that such cash and Cash Equivalents (a) do not
appear or would not be required to appear as “restricted” on the financial
statements of the Parent Borrower or any such Subsidiary (unless related to the
Loan Documents or the Liens created thereunder), (b) are not subject to a Lien
in favor of any Person other than Liens in favor of (i) the Administrative Agent
under the Loan Documents and (ii) any applicable depositary bank to the extent
permitted pursuant to Section 11.2(i) or (c) are not otherwise unavailable to
the Parent Borrower or such Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g)(ii)(B).

“Wholly Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Parent Borrower and/or one or more of its Wholly Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the Parent Borrower and/or
one or more of its Wholly Owned Subsidiaries).

“Working Capital” means, for the Parent Borrower and its Subsidiaries on a
Consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash and cash
equivalents and taxes and deferred taxes) over (b) current liabilities,
excluding, without duplication, (i) the current portion of any long-term
Indebtedness, (ii) outstanding Revolving Credit Loans and Swingline Loans,
(iii) the current portion of current taxes and deferred income taxes and
(iv) the current portion of accrued Consolidated Interest Expense.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible

 

- 32 -



--------------------------------------------------------------------------------

and intangible assets and properties, including cash, securities, accounts and
contract rights, (j) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form,
(k) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”, and (l) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.3    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 14.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Restatement
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

SECTION 1.5    Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern Time (daylight or standard, as
applicable).

SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Loan
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

- 33 -



--------------------------------------------------------------------------------

SECTION 1.9    Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the annual financial
statements of the Parent Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a) or (b), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 11.1, 11.2 and 11.3, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such Sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

SECTION 1.11    Effect of this Agreement on the Original Credit Agreement and
Other Existing Loan Documents. Upon satisfaction of the conditions precedent to
the effectiveness of this Agreement, this Agreement shall be binding on the
Borrowers, the Agents, the Lenders and the other parties hereto regardless of
the fact that any may not have signed this Agreement itself, and the Original
Credit Agreement and the provisions thereof shall be replaced in their entirety
by this Agreement and the provisions hereof, provided that for the avoidance of
doubt (a) the Secured Obligations (as defined in the Original Credit Agreement)
of the Borrower and other Credit Parties under the Original Credit Agreement and
the other Loan Documents that remain unpaid and outstanding as of the date of
this Agreement shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents, (b) all Existing Letters of Credit shall continue
as Letters of Credit under this Agreement, (c) the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Secured Obligations on the same terms as prior to the effectiveness hereof and
(d) all references in the other Loan Documents to the Original Credit Agreement
shall be deemed to refer without further amendment to this Agreement, as the
same may from time to time be amended, restated, supplemented or otherwise
modified. Upon the effectiveness of this Agreement, each Loan Document that was
in effect immediately prior to the date of this Agreement shall continue to be
effective on its terms unless otherwise expressly stated herein. Each of this
Agreement and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution of and
modification of, and not as a payment of or novation of, the indebtedness,
liabilities and Secured Obligations (as defined in the Original Credit
Agreement) of the Credit Parties under the Original Credit Agreement or any Loan
Document (as defined under the Original Credit Agreement), and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of or
reborrowing or termination of, the Original Credit Agreement or of any of the
other Loan Documents (as defined in the Original Credit Agreement) or any
obligations thereunder.

SECTION 1.12    Agency Transfer. Pursuant to the Agency Transfer, Wells Fargo
Bank, National Association resigned as Administrative Agent under the Original
Credit Agreement. The Lenders party hereto (constituting the Required Lenders
under, and as defined in the Original Credit Agreement as in effect immediately
prior to the effectiveness of this Agreement) and the Parent Borrower hereby
authorize Bank of America, N.A. to enter into the Agency Transfer and appoint
Bank of America, N.A. as the Administrative Agent pursuant to Section 13.6(a),
and Bank of America, N.A. hereby accepts such appointment and shall act as
Administrative Agent as of the Restatement Date.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1    Revolving Credit Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans to the Parent Borrower from time to time from the
Original Closing Date through, but not including, the Revolving Credit Maturity
Date as requested by the Parent Borrower in accordance with the terms of
Section 2.3; provided, that (a) after the Restatement Date, the Revolving Credit
Loans (after giving effect to any amount requested) shall not exceed an amount
equal to the Revolving Credit Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Revolving Credit Lender to the Parent Borrower
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment less such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Parent
Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder until
the Revolving Credit Maturity Date.

SECTION 2.2    Swingline Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement, in
reliance upon the agreements of the other Lenders set forth in this Section 2.2,
the Swingline Lender may in its sole discretion make Swingline Loans to the
Parent Borrower from time to time from the Original Closing Date through, but
not including, the Swingline Termination Date; provided, that (a) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (i) an amount equal to the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (ii) the Swingline Commitment.

(b)    Refunding. (i) Swingline Loans shall be refunded by the Revolving Credit
Lenders on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its Revolving
Credit Commitment Percentage of Revolving Credit Loans as required to repay
Swingline Loans outstanding to the Swingline Lender upon demand by the Swingline
Lender but in no event later than 1:00 p.m. on the next succeeding Business Day
after such demand is made. No Revolving Credit Lender’s obligation to fund its
Revolving Credit Commitment Percentage of a Swingline Loan shall be affected by
any other Revolving Credit Lender’s failure to fund its Revolving Credit
Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)    The Parent Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Parent

 

- 35 -



--------------------------------------------------------------------------------

Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Parent Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Parent Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Parent Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 13.3 and which such Event of Default has not
been waived in accordance with Section 14.2). If, at any time after the
Swingline Lender has received from any Revolving Credit Lender such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of any amount recovered
from the Swingline Lender as provided in the preceding sentence, the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Revolving Credit Lender its Revolving Credit Commitment
Percentage of such payment.

(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 12.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.

SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)    Requests for Borrowing. The Parent Borrower shall give the Administrative
Agent irrevocable prior notice, which may be given by (I) telephone or
(II) written notice substantially in the form of Exhibit B (a “Notice of
Borrowing”); provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Notice of Borrowing (or Swingline Loan
Notice, as applicable). Each such Notice of Borrowing (or Swingline Loan Notice,
as applicable) must be received by the Administrative Agent not later than 11:00
a.m. (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of

 

- 36 -



--------------------------------------------------------------------------------

$1,000,000 in excess thereof and (z) with respect to Swingline Loans in an
aggregate principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
(or Swingline Loan Notice, as applicable) received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing (by
telephone or in writing).

(b)    Disbursement of Revolving Credit Loans and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the Parent
Borrower, at the Administrative Agent’s Office in funds immediately available to
the Administrative Agent, such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans to be made on such borrowing
date and (ii) the Swingline Lender will make available to the Administrative
Agent, for the account of the Parent Borrower, at the Administrative Agent’s
Office in funds immediately available to the Administrative Agent, the Swingline
Loans to be made on such borrowing date. The Parent Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Parent Borrower identified
in the most recent notice substantially in the form of Exhibit C (a “Notice of
Account Designation”) delivered by the Parent Borrower to the Administrative
Agent or as may be otherwise agreed upon by the Parent Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such
Revolving Credit Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).

SECTION 2.4    Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a)    Repayment on Revolving Credit Maturity. The Borrowers hereby agree to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.

(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Parent Borrower (on behalf of the
Borrowers) agrees to repay immediately upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Revolving
Credit Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 12.2(b)).
The application of any prepayment of Revolving Credit Loans pursuant to this
Section 2.4(b) shall be made first to Base Rate Loans and second, to LIBOR Rate
Loans.

(c)    Optional Prepayments. The Parent Borrower (on behalf of itself and the
Borrowers) may at any time and from time to time prepay Revolving Credit Loans
and Swingline Loans, in whole or in part, with irrevocable prior written notice
to the Administrative Agent substantially in the form of

 

- 37 -



--------------------------------------------------------------------------------

Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the
same Business Day as each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Credit Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $3,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(d)    Limitation on Prepayment of LIBOR Rate Loans. The Parent Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

(e)    Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrowers’ obligations under any Hedging Agreement.

(f)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.5(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.5(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrowers.

SECTION 2.5    Permanent Reduction of the Revolving Credit Commitments.

(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days’ prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.

(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrowers shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Such Cash
Collateral shall be applied in accordance with Section 12.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment, the Swingline Facility, the L/C Facility and the Revolving
Credit Facility. Such Cash Collateral shall be applied in

 

- 38 -



--------------------------------------------------------------------------------

accordance with Section 12.2(b). All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitments shall be paid on the
effective date of such termination. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Revolving Credit Maturity Date.

SECTION 2.7    Increase of Revolving Credit Commitment.

(a)    As an alternative to, or in addition to, Section 2.8 below, subject to
the conditions set forth below, at any time prior to the Revolving Credit
Maturity Date, the Borrowers shall have the right upon not less than thirty
(30) days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent pursuant to a Revolving
Credit Increase Notification, to request an increase in the Revolving Credit
Commitment in an aggregate principal amount as may be specified by the
Borrowers. Such Revolving Credit Increase Notification shall specify the
applicable Revolving Credit Increase Effective Date.

(b)    Increases in the Revolving Credit Commitment shall be obtained from
existing Revolving Credit Lenders or New Lenders that qualify as Eligible
Assignees (each such New Lender, collectively with the existing Revolving Credit
Lenders providing increased Revolving Credit Commitments, the “Increasing
Revolving Lenders”), in each case in accordance with this Section 2.7; provided
that no Lender shall have any obligation to provide any portion of such
increase.

(c)    The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment:

(i)    such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrowers and shall be guaranteed and secured with the other
Extensions of Credit on a pari passu basis;

(ii)    the Administrative Agent shall have received from the Borrowers, updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Revolving Credit Increase Effective Date and after
giving effect to any such increase in the Revolving Credit Commitment (and, if
applicable, any simultaneous Incremental Term Loan made pursuant to Section 2.8)
and any Extensions of Credit made or to be made in connection therewith (it
being understood that, for purposes of such calculation, the full principal
amount of such increase shall be deemed to be an Extension of Credit to be made
in connection therewith, whether or not actually borrowed or incurred), the
Borrowers will be in pro forma compliance with the financial covenants set forth
in Article X;

(iii)    no Default or Event of Default shall have occurred and be continuing as
of the applicable Revolving Credit Increase Effective Date and after giving
effect to such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and, if applicable, any simultaneous Incremental Term Loan made
pursuant to Section 2.8) and any Extensions of Credit made in connection
therewith;

(iv)    the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the Revolving Credit Increase Effective Date with the same effect as if made on
and as of such date (other than those representations and warranties that by
their terms speak as of a particular date, which representations and warranties
shall be true and correct as of such particular date);

 

- 39 -



--------------------------------------------------------------------------------

(v)    in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 plus the aggregate amount of all
Incremental Term Loans made pursuant to Section 2.8 exceed $300,000,000;

(vi)    the amount of such increase in the Revolving Credit Commitment pursuant
to this Section 2.7 shall not be less than a minimum principal amount of
$10,000,000, or, if less, the remaining amount permitted pursuant to clause (v)
above;

(vii)    unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such increase in the Revolving Credit Commitment;

(viii)    the Borrowers and each Increasing Revolving Lender shall execute and
deliver a Lender Addition and Acknowledgement Agreement to the Administrative
Agent, for its acceptance and recording in the Register;

(ix)    the Administrative Agent shall have received any documents or
information, including any joinder agreements, in connection with such increase
in the Revolving Credit Commitment as it may request in its reasonable
discretion; and

(x)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations will be reallocated by the Administrative Agent
on the applicable Revolving Credit Increase Effective Date among the Revolving
Credit Lenders in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrowers shall pay
any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment).

(d)    Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.7 on
behalf of the Lenders; provided that such amendment shall not modify this
Agreement or any other Loan Document in any manner materially adverse to any
Lender without the consent of such Lenders adversely affected thereby in
accordance with Section 14.2 hereof.

(e)    Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Revolving Credit Increase Effective Date, (i) each Increasing Revolving Lender
shall have a Revolving Credit Commitment as set forth in the Register and all
the rights and obligations of a Revolving Credit Lender with a Revolving Credit
Commitment hereunder and (ii) all Revolving Credit Loans made on account of any
increase in the Revolving Credit Commitment pursuant to this Section 2.7 shall
bear interest at the rate applicable to the Revolving Credit Loans immediately
prior to giving effect to such increase in the Revolving Credit Commitment
pursuant to this Section 2.7.

(f)    The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgement Agreement delivered to it in accordance with Section
14.10(c).

 

- 40 -



--------------------------------------------------------------------------------

(g)    Upon the request of any Increasing Revolving Lender, the Parent Borrower
shall execute and deliver to the Administrative Agent, in exchange for any
surrendered Revolving Credit Note or Revolving Credit Notes of any existing
Revolving Credit Lender or with respect to any New Lender, a new Revolving
Credit Note or Revolving Credit Notes to the applicable Revolving Credit Lenders
in amounts equal to the Revolving Credit Commitment of such Revolving Credit
Lenders as set forth in the Register. Such new Revolving Credit Note or
Revolving Credit Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such Revolving Credit Commitments, shall be dated
as of the Revolving Credit Increase Effective Date and shall otherwise be in
substantially the form of the existing Revolving Credit Notes. Each surrendered
Revolving Credit Note and/or Revolving Credit Notes shall be canceled and
returned to the Parent Borrower.

SECTION 2.8    Optional Incremental Term Loans.

(a)    As an alternative to, or in addition to, Section 2.7 above, subject to
the conditions set forth below, at any time prior to the Term Loan Maturity
Date, the Borrowers shall have the right upon not less than thirty (30) days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent pursuant to an Incremental Term Loan
Notification, to request term loans in an aggregate principal amount as may be
specified by the Borrowers (such term loans, the “Incremental Term Loans”). Such
Incremental Term Loan Notification shall specify the applicable Incremental Term
Loan Effective Date, and on or prior to such date, the Parent Borrower shall
deliver a Notice of Borrowing with respect to such Incremental Term Loan.

(b)    Each Incremental Term Loan shall be obtained from existing Lenders or
from New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.8;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.

(c)    The following terms and conditions shall apply to each Incremental Term
Loan:

(i)    such Incremental Term Loan made pursuant to this Section 2.8 shall
constitute an Obligation of the Borrowers and shall be guaranteed and secured
with the other Extensions of Credit on a pari passu basis;

(ii)    the Administrative Agent shall have received from the Parent Borrower,
updated financial projections and an Officer’s Compliance Certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Incremental Term Loan Effective Date and after
giving effect to any such Incremental Term Loan (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7), the Borrowers will be in pro forma compliance with the financial
covenants set forth in Article X;

(iii)    no Default or Event of Default shall have occurred and be continuing as
of the applicable Incremental Term Loan Effective Date and after giving effect
to the making of any such Incremental Term Loans (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7);

(iv)    the representations and warranties made by each Credit Party in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the Incremental Term Loan Effective Date with the same effect as if made on and
as of such date (other than those representations and warranties that by their
terms speak as of a particular date, which representations and warranties shall
be true and correct as of such particular date);

 

- 41 -



--------------------------------------------------------------------------------

(v)    in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 plus the aggregate amount of all
increases in the Revolving Credit Commitment pursuant to Section 2.7, exceed
$300,000,000;

(vi)    the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $25,000,000, or, if less, the remaining
amount permitted pursuant to clause (v) above;

(vii)    unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such Incremental Term Loan;

(viii)    each Incremental Term Loan shall be made on the applicable Incremental
Term Loan Effective Date specified in the Incremental Term Loan Notification and
will mature and amortize in a manner reasonably acceptable to the Administrative
Agent, the Incremental Term Lenders making such Incremental Term Loan and the
Borrowers, but will not in any event have a shorter average life to maturity
than the remaining average life to maturity of any Initial Term Loan or a
maturity date earlier than the Term Loan Maturity Date;

(ix)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Term Lenders and the Borrowers on the applicable
Increased Amount Date; provided that if the Applicable Margin in respect of any
Incremental Term Loan exceeds the Applicable Margin for any Initial Term Loan by
more than 0.50%, then the Applicable Margin for such Initial Term Loan shall be
increased so that the Applicable Margin in respect of such Initial Term Loan is
equal to the Applicable Margin for the Incremental Term Loan minus 0.50%;
provided further in determining the Applicable Margin(s) applicable to each
Incremental Term Loan and the Applicable Margin(s) for such Initial Term Loan,
(1) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrowers to the Lenders under
such Incremental Term Loan or such Initial Term Loan in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity) and (2) customary arrangement or
commitment fees payable to the Arranger (or its affiliates) in connection with
such Initial Term Loan or to one or more arrangers (or their affiliates) of any
Incremental Term Loan shall be excluded (it being understood that the effects of
any and all interest rate floors shall be included in determining Applicable
Margin(s) under this provision); provided that, notwithstanding anything to the
contrary in this clause (ix) or any other provision of this Agreement or any
other Loan Document, this clause (ix) shall not apply to any Incremental Term
Loan that has (A) a weighted average life to maturity that is longer than the
remaining average life to maturity of each Initial Term Loan and (B) a final
maturity that is at least 1 year after the date specified in clause (a) of the
definition of Revolving Credit Maturity Date;

(x)    any Incremental Term Lender shall be entitled to the same voting rights
as the existing Term Loan Lenders under the Term Loan Facility and each
Incremental Term Loan shall receive proceeds of prepayments on the same basis as
the Initial Term Loans (such prepayments to be shared pro rata on the basis of
the original aggregate funded amount thereof among each Initial Term Loan and
the Incremental Term Loans);

 

- 42 -



--------------------------------------------------------------------------------

(xi)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise provided in
this Section 2.8, be identical to the terms and conditions applicable to the
Initial Term Loan;

(xii)    the Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement; provided further that,
notwithstanding anything to the contrary in this Agreement, any Incremental Term
Loans that are fungible with an existing tranche of Term Loans may, at the
determination of the Borrowers and as set forth in the applicable Lender
Addition and Acknowledgment Agreement, be added to such existing tranche of Term
Loans (including appropriate amendments to Section 4.4(a) to give effect to such
Incremental Term Loans);

(xiii)    the Borrowers and each Incremental Term Lender shall execute and
deliver a Lender Addition and Acknowledgment Agreement to the Administrative
Agent, for its acceptance and recording in the Register; and

(xiv)    the Administrative Agent shall have received any documents or
information, including any joinder agreements, in connection with such
Incremental Term Loan as it may request in its reasonable discretion.

(d)    Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.8 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 14.2 hereof.

(e)    Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Lender shall have an
Incremental Term Loan Commitment as set forth in the Register and all the rights
and obligations of a Lender with such an Incremental Term Loan Commitment
hereunder. The applicable Incremental Term Lenders shall make the Incremental
Term Loans to the Borrowers on the applicable Incremental Term Loan Effective
Date in an amount equal to the Incremental Term Loan Commitment of each
Incremental Term Lender with respect to such Incremental Term Loan as agreed
upon pursuant to subsection (b) above.

(f)    The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgment Agreement delivered to it in accordance with Section
14.10(c).

(g)    Upon the request of any Incremental Term Lender, the Borrowers shall
execute and deliver to the Administrative Agent Incremental Term Loan Notes to
such applicable Incremental Term Lenders in amounts equal to the Incremental
Term Loans of such Incremental Term Lenders as set forth in the Register. Such
Incremental Term Loan Note or Incremental Term Loan Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
Incremental Term Loans and shall be dated as of the Incremental Term Loan
Effective Date.

(h)    The Applicable Margin and pricing grid, if applicable, for the
Incremental Term Loans shall be determined on the applicable Incremental Term
Loan Effective Date.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1    L/C Commitment.

(a)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.1(c), agrees to issue standby letters of credit (such letters
of credit, collectively with the Existing Letters of Credit, the “Letters of
Credit”) for the account of the Parent Borrower on any Business Day from the
Original Closing Date to but not including the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue such Letter of Credit if after giving effect to such
issuance (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$100,000 or such other amount agreed to by the Administrative Agent and the
Issuing Lender, (ii) be a standby letter of credit issued to support obligations
of the Parent Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the Letter of Credit Expiration Date
and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in the
Letter of Credit Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.

(b)    (i) The Issuing Lender shall not issue any Letter of Credit if:

(A)    Subject to Section 3.1(c)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the Issuing Lender have approved such expiry date or (y) such Letter of
Credit is cash collateralized on terms and pursuant to arrangements satisfactory
to the Issuing Lender.

(ii)    The Issuing Lender shall not be under any obligation to issue any Letter
of Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any Applicable Law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Original Closing Date, or shall impose upon the
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Original Closing Date and which the Issuing Lender in good faith deems
material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of the Issuing Lender applicable to letters of credit generally;

 

- 44 -



--------------------------------------------------------------------------------

(C)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000;

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Parent Borrower or such Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 5.14(a)(iv) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder, other than the $7,500,000
letter of credit agreement with Wells Fargo Bank, N.A., with a maturity date of
December 31, 2017.

(iii)    The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(iv)    The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v)    The Issuing Lender shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article XIII with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and Loan Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article XIII included the Issuing Lender with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Lender.

(c)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Parent Borrower delivered
to the Issuing Lender (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Parent Borrower. Such Letter of Credit Application
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Issuing Lender, by
personal delivery or by any other means acceptable to the Issuing Lender. Such
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Lender may require. In the case of a

 

- 45 -



--------------------------------------------------------------------------------

request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Lender (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the Issuing Lender may
require. Additionally, the Parent Borrower shall furnish to the Issuing Lender
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Loan
Documents, as the Issuing Lender or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Parent Borrower and, if not, the Issuing Lender will
provide the Administrative Agent with a copy thereof. Unless the Issuing Lender
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article III shall not then be satisfied,
then, subject to the terms and conditions hereof, the Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the Parent
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Parent Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Revolving Credit Lenders shall be deemed
to have authorized (but may not require) the Issuing Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Issuing Lender
shall not permit any such extension if (A) the Issuing Lender has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 3.1(b) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Parent Borrower
that one or more of the applicable conditions specified in Section 6.3 is not
then satisfied, and in each such case directing the Issuing Lender not to permit
such extension.

(iv)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the Issuing Lender, the Parent
Borrower shall not be required to make a specific request to the Issuing Lender
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to

 

- 46 -



--------------------------------------------------------------------------------

reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Revolving Credit Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Section 6.3
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the Issuing Lender not
to permit such reinstatement.

(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Lender shall notify the Parent Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the Issuing Lender under a Letter of Credit (each such date, an
“Honor Date”), the Parent Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Parent Borrower fails to so reimburse the Issuing Lender by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Percentage thereof.
In such event, the Parent Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.2 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 6.3 (other than the delivery
of a Committed Loan Notice). Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this Section 3.1(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 3.1(d)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the Issuing Lender
at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 3.1(d)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Parent Borrower in such amount. The Administrative Agent shall remit the funds
so received to the Issuing Lender.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 6.3 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the Issuing Lender an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Issuing Lender
pursuant to Section 3.1(d)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Credit Extension
from such Lender in satisfaction of its participation obligation under this
Section 3.1.

 

- 47 -



--------------------------------------------------------------------------------

(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Credit Extension pursuant to this Section 3.1(d) to reimburse the Issuing
Lender for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of the Issuing Lender.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Credit Extensions to reimburse the Issuing Lender for amounts drawn under
Letters of Credit, as contemplated by this Section 3.1(d), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Lender, the Parent Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 3.1(d) is subject to the
conditions set forth in Section 6.3 (other than delivery by the Parent Borrower
of a Committed Loan Notice). No such making of an L/C Credit Extension shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the Issuing Lender for the amount of any payment made by the Issuing Lender
under any Letter of Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Issuing Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
3.1(d) by the time specified in Section 3.1(d)(ii), then, without limiting the
other provisions of this Agreement, the Issuing Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Issuing Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Issuing Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Borrowing or L/C Credit Extension in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the Issuing Lender
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 3.1(d)(vi) shall be conclusive
absent manifest error.

(e)    Repayment of Participations. (i) At any time after the Issuing Lender has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Credit Extension in respect of such payment in
accordance with Section 3.1(d), if the Administrative Agent receives for the
account of the Issuing Lender any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Parent Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the Issuing Lender pursuant to Section 3.1(d)(i) is required to be returned
under any of the circumstances described in Section 14.7(b) (including pursuant
to any settlement entered into by the Issuing Lender in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the Issuing Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

- 48 -



--------------------------------------------------------------------------------

(f)    Obligations Absolute. The obligation of the Parent Borrower to reimburse
the Issuing Lender for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by the Issuing Lender of any requirement that exists for the
Issuing Lender’s protection and not the protection of the Parent Borrower or any
waiver by the Issuing Lender which does not in fact materially prejudice the
Parent Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

(vii)    any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
of its Subsidiaries.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the Issuing Lender. The Parent Borrower
shall be conclusively deemed to have waived any such claim against the Issuing
Lender and its correspondents unless such notice is given as aforesaid.

 

- 49 -



--------------------------------------------------------------------------------

(g)    Role of Issuing Lender. Each Lender and the Parent Borrower agree that,
in paying any drawing under a Letter of Credit, the Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Loan Document. The Parent Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Parent
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 3.1(f); provided, however, that anything in such
clauses to the contrary notwithstanding, the Parent Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the Parent
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Parent Borrower which the
Parent Borrower proves were caused by the Issuing Lender’s willful misconduct or
gross negligence or the Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(h)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Parent Borrower when a Letter of Credit is issued (including any
such agreement applicable to an existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
Issuing Lender shall not be responsible to the Parent Borrower for, and the
Issuing Lender’s rights and remedies against the Parent Borrower shall not be
impaired by, any action or inaction of the Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Applicable Law or any
order of a jurisdiction where the Issuing Lender or the beneficiary is located,
the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. The Parent Borrower shall pay directly to the applicable Issuing Lender
for its own account a fronting fee,

 

- 50 -



--------------------------------------------------------------------------------

with respect to each standby Letter of Credit, at the rate per annum specified
in the applicable Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. In addition, the Parent Borrower shall pay directly to the Issuing
Lender for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing
Lender relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable. For the avoidance of doubt, such fronting fee and other costs
and charges shall be applicable to and paid upon each of the Existing Letters of
Credit.

(j)    Conflict with Loan Documents. In the event of any conflict between the
terms hereof and the terms of any Loan Document, the terms hereof shall control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Parent Borrower shall be obligated
to reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Parent Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Parent Borrower, and that the Parent Borrower business derives substantial
benefits from the businesses of such Subsidiaries.

(l)    Letter of Credit Commissions. Subject to Section 5.14, the Parent
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in an amount equal to the face amount of such Letter of
Credit multiplied by the Applicable Margin with respect to Revolving Credit
Loans that are LIBOR Rate Loans (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1    Term Loan. Subject to the terms and conditions of this Agreement,
each Term Loan Lender party hereto on the Restatement Date severally agrees to
make the Initial Term Loan to the Borrowers in a principal amount equal to such
Lender’s Term Loan Commitment.

SECTION 4.2    Procedure for Advance of Term Loans.

(a)    Initial Term Loan.    The Parent Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan (provided that the Parent Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement), of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof, (y) with respect to LIBOR

 

- 51 -



--------------------------------------------------------------------------------

Rate Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (C) whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (D) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. Upon receipt of such Notice of Borrowing
from the Parent Borrower, the Administrative Agent shall promptly notify each
Term Loan Lender thereof. Not later than 1:00 p.m. on the Restatement Date, each
Term Loan Lender will make available to the Administrative Agent for the account
of the Parent Borrower (on behalf of the Borrowers), at the Administrative
Agent’s Office in immediately available funds, the amount of such Initial Term
Loan to be made by such Term Loan Lender on the Restatement Date. The Borrowers
hereby irrevocably authorize the Administrative Agent to disburse the proceeds
of the Initial Term Loan in immediately available funds by wire transfer to such
Person or Persons as may be designated by the Parent Borrower in writing.

(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with, Section 2.8.

SECTION 4.3    [RESERVED].

SECTION 4.4    Repayment of Term Loans.

(a)    Initial Term Loans. The Borrowers shall repay the aggregate outstanding
principal amount of the Initial Term Loans in consecutive quarterly installments
on the last Business Day of each of March, June, September and December in the
following amounts, except as the amounts of individual installments may be
adjusted pursuant to Section 4.5 hereof:

 

Fiscal Quarter   

PRINCIPAL

INSTALLMENT ($)

 

March 31, 2017

   $ 5,187,500  

June 30, 2017

   $ 5,187,500  

September 30, 2017

   $ 5,187,500  

December 31, 2017

   $ 5,187,500  

March 31, 2018

   $ 5,187,500  

June 30, 2018

   $ 5,187,500  

September 30, 2018

   $ 5,187,500  

December 31, 2018

   $ 5,187,500  

March 31, 2019

   $ 7,781,250  

June 30, 2019

   $ 7,781,250  

September 30, 2019

   $ 7,781,250  

December 31, 2019

   $ 7,781,250  

March 31, 2020

   $ 7,781,250  

June 30, 2020

   $ 7,781,250  

September 30, 2020

   $ 7,781,250  

December 31, 2020

   $ 7,781,250  

March 31, 2021

   $ 10,375,000  

June 30, 2021

   $ 10,375,000  

September 30, 2021

   $ 10,375,000  

December 31, 2021

   $ 10,375,000  

Term Loan Maturity Date

     Remainder  

If not sooner paid, each of the Initial Term Loans shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date.

 

- 52 -



--------------------------------------------------------------------------------

(b)    Incremental Term Loans. The Borrowers shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 2.8.

SECTION 4.5    Prepayments of Term Loans.

(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time, without premium or penalty, to prepay any of the Term Loans,
in whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
applicable Initial Term Loan being prepaid, and, if applicable, any Incremental
Term Loans being prepaid, in each case as directed by the Borrowers. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.

(b)    Mandatory Prepayments.

(i)    Debt Issuance. The Parent Borrower (on behalf of the Borrowers) shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (vii) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance by any Credit Party or any of
its Subsidiaries (other than a Debt Issuance consisting of Indebtedness
permitted pursuant to this Agreement). Such prepayment shall be made within
three (3) Business Days after the date of receipt of the Net Cash Proceeds of
any such Debt Issuance.

(ii)    Equity Issuances. The Parent Borrower (on behalf of the Borrowers) shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (vii) below in an amount equal to fifty percent (50%) of the aggregate
Net Cash Proceeds from any Equity Issuance by any Credit Party or any of its
Subsidiaries other than the exercise price on stock options issued as part of
employee compensation; provided that so long as no Default or Event of Default
has occurred and is continuing, no prepayments shall be required from the Net
Cash Proceeds from Equity Issuances the proceeds of which are used to finance a
Permitted Acquisition. Such prepayment shall be made within three (3) Business
Days after the date of receipt of the Net Cash Proceeds of any such Equity
Issuance.

(iii)    Asset Dispositions. The Parent Borrower (on behalf of the Borrowers)
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (vii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by any Credit Party or
any of its Subsidiaries. Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries; provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayment shall be required under this Section 4.5(b)(iii) to the extent
that such Net Cash Proceeds are reinvested in long-term assets used or useful in
the business of the Parent Borrower and its Subsidiaries within twelve
(12) months after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary; provided further that any portion of such Net Cash Proceeds not
actually reinvested within such twelve (12) month period shall be prepaid in
accordance with this Section 4.5(b)(iii) on or before the last day of such
twelve (12) month period.

 

- 53 -



--------------------------------------------------------------------------------

(iv)    Insurance and Condemnation Events. The Parent Borrower (on behalf of the
Borrowers) shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (vii) below in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds from any Insurance and Condemnation Event by
any Credit Party or any of its Subsidiaries. Such prepayments shall be made
within three (3) Business Days after the date of receipt of Net Cash Proceeds of
any such Insurance and Condemnation Event by such Credit Party or such
Subsidiary; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this Section
4.5(b)(iv) to the extent that such Net Cash Proceeds are reinvested in long-term
assets used or useful in the business of the Borrowers (including to replace
damaged or destroyed assets) within twelve (12) months after receipt of such Net
Cash Proceeds by such Credit Party or such Subsidiary; provided further that any
portion of the Net Cash Proceeds not actually reinvested within such twelve
(12) month period shall be prepaid in accordance with this Section 4.5(b)(iv) on
or before the last day of such twelve (12) month period.

(v)    [Reserved].

(vi)    [Reserved].

(vii)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iv) above,
the Parent Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, to reduce on a pro rata basis to the
remaining scheduled principal installments of the Term Loans, pursuant to
Section 4.4 and (ii) second, to the extent of any excess, to repay the Revolving
Credit Loans pursuant to Section 2.4(f), without a corresponding reduction in
the Revolving Credit Commitment.

(viii)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1    Interest.

(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) the Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Original Closing Date unless
the Parent Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrowers shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any
Loan or any portion thereof as to which the Borrowers have not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

 

- 54 -



--------------------------------------------------------------------------------

(b)    Interest Periods. In connection with each LIBOR Rate Loan, the Parent
Borrower, by giving notice at the times described in Section 2.3, 2.8 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:

(A)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(B)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(C)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(D)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
and Interest Periods shall be selected by the Parent Borrower so as to permit
the Borrowers to make mandatory reductions of the Revolving Credit Commitment
pursuant to Section 2.5(b), without payment of any amounts pursuant to
Section 5.9; and

(E)    there shall be no more than eight (8) Interest Periods in effect at any
time.

(c)    Default Rate. Subject to Section 12.3, immediately upon the occurrence
and during the continuance of an Event of Default (A) the Borrowers shall no
longer have the option to request LIBOR Rate Loans, Swingline Loans or Letters
of Credit, (B) all outstanding Loans or other Obligations shall bear interest at
the Default Rate and (C) all accrued and unpaid interest shall be due and
payable on demand of the Administrative Agent. Interest shall continue to accrue
on the Obligations after the filing by or against the Borrowers of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2017; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate

 

- 55 -



--------------------------------------------------------------------------------

in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrowers any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrowers not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrowers
under Applicable Law.

SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) convert at any time
following the third Business Day after the Original Closing Date all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrowers desire to convert or continue Loans as provided above, the Parent
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the affected Lenders
of such Notice of Conversion/Continuation. If on any day a Loan is outstanding
with respect to which a Notice of Borrowing or a Notice of
Conversion/Continuation has not been delivered to the Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

SECTION 5.3    Fees.

(a)    Commitment Fee. Commencing on the Original Closing Date, subject to
Section 5.14(a)(iii)(A) the Parent Borrower shall pay to the Administrative
Agent, for the account of the Revolving Credit Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to the
Applicable Margin times the average daily amount by which the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any) exceed the sum of (A) the aggregate principal amount
of outstanding Revolving Credit Loans and (B) the aggregate amount of
outstanding L/C Obligations; provided that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing on March 31, 2017 and ending on the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with the Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

(b)    [RESERVED].

 

- 56 -



--------------------------------------------------------------------------------

(c)    Administrative Agent’s and Other Fees. The Parent Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the applicable Fee Letter. The
Parent Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.

SECTION 5.4    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender such Lender’s Applicable Percentage in
respect of the relevant Revolving Credit Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Lender hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute

 

- 57 -



--------------------------------------------------------------------------------

to the appropriate Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the appropriate Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in Section 6.3, and such funds are not made available to the Borrowers
by the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Section 6.2 or 6.3, as applicable, are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 14.3(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 14.3(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 14.3(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g)    [Reserved].

(h)    Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrowers to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(a)(ii).

SECTION 5.5    Evidence of Indebtedness.

(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the

 

- 58 -



--------------------------------------------------------------------------------

Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Swingline Note and/or Term Loan Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Swingline Loan and/or
Term Loan, as applicable, in addition to such accounts or records. Each Lender
may attach schedules to its Notes and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6    Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent Borrower or any of its Subsidiaries (as
to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. For purposes of subclause (b)(i) of
the definition of Excluded Taxes, a Lender that acquires a participation
pursuant to this Section 5.6 shall be treated as having acquired such
participation on the date(s) on which such Lender acquired the applicable
interest(s) in the Commitment(s) and/or Loan(s) to which such participation
relates.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 5.7    Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.

(a)    The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.3(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(b)    The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrowers shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 5.8    Changed Circumstances.

(a)    Conversion or Continuation. In connection with any request for a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR or a conversion to or continuation thereof, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Loan, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
LIBOR Rate for such Interest Period with respect to a proposed LIBOR Rate Loan
or any Base Rate Loan as to which the interest rate is determined with reference
to LIBOR or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the LIBOR Rate does
not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans during such Interest Period, then the Administrative
Agent shall promptly give notice thereof to the Parent Borrower. Thereafter,
until the Administrative Agent notifies the Parent Borrower that such
circumstances no longer

 

- 60 -



--------------------------------------------------------------------------------

exist, the obligation of the Lenders to make LIBOR Rate Loans or Base Rate Loan
as to which the interest rate is determined with reference to LIBOR and the
right of the Borrowers to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate Loans,
the Borrowers shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (ii) in the case of Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrowers shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.

(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Parent Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Parent Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or
Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, and the right of the Borrowers to convert any Loan or continue any Loan
as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrowers
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan as to which the
interest rate is determined without giving effect to clause (iii) of the
definition of Base Rate.

SECTION 5.9    Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of any Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Parent Borrower through the Administrative
Agent and shall be conclusively presumed to be correct save for manifest error.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 5.10    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, Letters of
Credit, participations in Letters of Credit, Commitments, or other Obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or such Issuing Lender the Borrowers shall promptly pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

- 62 -



--------------------------------------------------------------------------------

(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Parent Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant date on which interest
is due pursuant to Section 5.1(d), such additional interest shall be due and
payable 10 days from receipt of such notice.

SECTION 5.11    Taxes.

(a)    Lender. For purposes of this Section 5.11, the term “Lender” includes any
Issuing Lender and any Swingline Lender.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.11) the
applicable Lender (or, in the case of any amount received by the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d)    Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.11) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

- 63 -



--------------------------------------------------------------------------------

(e)    [RESERVED].

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
the Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in

 

- 64 -



--------------------------------------------------------------------------------

the form of Exhibit I-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Parent Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

(iv)    Notwithstanding any other provision of this Section 5.11(g), a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.

(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.11(g).

 

- 65 -



--------------------------------------------------------------------------------

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)    Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Credit Parties
contained in this Section 5.11 shall survive the payment in full of the
Obligations and the termination of the Commitments.

(j)    No FATCA Grandfathering. For purposes of FATCA, from and after the
Restatement Date, the Borrowers and the Administrative Agent agree to treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulations Section 1.1471-2(b)(2)(i).

SECTION 5.12    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay Indemnified
Taxes or any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 5.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.10 or Section 5.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrowers are required to pay Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that

 

- 66 -



--------------------------------------------------------------------------------

(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 14.10,

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter,

(iv)    such assignment does not conflict with Applicable Law, and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 5.13    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Parent Borrower shall Cash Collateralize the
Fronting Exposure of the Issuing Lender and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 5.14(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted pursuant to Section 11.2(b), (i)
or (k)), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 5.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

- 67 -



--------------------------------------------------------------------------------

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.14    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.13; fourth, as the Parent Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.13;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of

 

- 68 -



--------------------------------------------------------------------------------

Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.14(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.1(l) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.13.

(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.3 are satisfied at the
time of such reallocation (and, unless the Parent Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

- 69 -



--------------------------------------------------------------------------------

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 5.13.

(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
5.14(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Parent Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

SECTION 5.15    Refinancing Amendments.

(a)    At any time after the Restatement Date, the Borrowers may obtain, from
any Term Loan Lender, any Incremental Term Loan Lender providing Incremental
Term Loans or any Increasing Revolving Lender increasing their Revolving Credit
Commitments and providing Revolving Credit Loans, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans or Revolving
Credit Loans then-outstanding under this Agreement (which for the purposes of
this clause will be deemed to include any then outstanding Other Loans) in the
form of (x) Other Loans or Other Commitments or (y) Refinancing Notes, as the
case may be, in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness (i) will have such pricing and
optional prepayment terms as may be agreed by the Borrowers and the Lenders
thereof, (ii) will have a maturity date that is not prior to the maturity date
of the Term Loans or Revolving Credit Loans being refinanced, as appropriate,
and (iii) the proceeds of such Credit Agreement Refinancing Indebtedness shall
be applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or Revolving Credit Loans, as appropriate
(and in the case of a prepayment of Revolving Credit Loans, a corresponding
amount of Revolving Credit Commitments shall be permanently reduced). Each class
of Credit Agreement Refinancing Indebtedness incurred under this Section 5.15
shall be in an aggregate principal amount that is (x) not less than $5,000,000
and (y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agreed that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject

 

- 70 -



--------------------------------------------------------------------------------

thereto as Other Loans, Other Commitments and/or Refinancing Notes). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section.

(b)    Notwithstanding anything to the contrary, this Section 5.15 shall
supersede any provisions in Section 4.5(b)(vii), Section 5.6 or Section 14.2 to
the contrary.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1    [RESERVED].

SECTION 6.2    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Lender requesting a Term Loan Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby) and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto (including, with respect to this Agreement, each of the Lenders listed
on Schedule 1.1(a) hereto, which shall constitute the “Required Lenders” under
and as defined in the Original Credit Agreement), shall be in full force and
effect and no Default or Event of Default shall exist hereunder or thereunder.

(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    Officer’s Certificate of the Borrowers. A certificate from a Responsible
Officer of the Parent Borrower to the effect that (A) all representations and
warranties of the Parent Borrower and its Subsidiaries contained in this
Agreement and the other Loan Documents are true, correct and complete,
(B) neither the Parent Borrower nor any of its Subsidiaries is in violation of
any of the covenants contained in this Agreement or the other Loan Documents to
which the Parent Borrower or such Subsidiary is a party; (C) after giving effect
to the Transactions, no Default or Event of Default has occurred and is
continuing; (D) since December 31, 2015, no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect; and (E) each of the Credit Parties,
as applicable has satisfied each of the conditions set forth in Section 6.2 and
Section 6.3; (F) after giving effect to the Transactions, the Parent Borrower
and each of its Subsidiaries are each Solvent; (G) the Borrowers’ payables are
current and not past due; (H) the financial projections previously delivered to
the Administrative Agent represent good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Parent Borrower
and its Subsidiaries; and (I) attached thereto are calculations evidencing
compliance on a Pro Forma Basis with the covenants contained in Article X.

(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the

 

- 71 -



--------------------------------------------------------------------------------

articles or certificate of incorporation or formation of such Credit Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Restatement Date, (C) resolutions duly adopted by the board of directors or
other governing body of such Credit Party authorizing and approving the
Transactions and the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party, and (D) each certificate
required to be delivered pursuant to Section 6.2(b)(iii) below.

(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available and requested by the Administrative Agent, a certificate of
the relevant taxing authorities of such jurisdictions certifying that such
Credit Party has filed required tax returns and owes no delinquent taxes.

(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(c)    [RESERVED].

(d)    Consents; Defaults.

(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation, in each case, shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents.

(e)    Financial Matters.

(i)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Parent Borrower and its
Subsidiaries as of December 31, 2014, December 31, 2015 and December 31, 2016
and the related audited statements of income and retained earnings and cash
flows for the Fiscal Year then ended and (B) unaudited Consolidated

 

- 72 -



--------------------------------------------------------------------------------

balance sheets of the Parent Borrower and its Subsidiaries and related unaudited
interim statements of income and retained earnings for each fiscal quarter ended
after the most recent audited financial statements delivered pursuant to
clause (A) above and more than forty-five (45) days prior to the date hereof.

(ii)    Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Parent Borrower and its
Subsidiaries, and projections prepared by management of the Parent Borrower, of
balance sheets, income statements and cash flow statements on an annual basis
for the first year following the Restatement Date and on an annual basis for
each year thereafter during the term of the Credit Facility, which shall not be
materially inconsistent with any financial information or projections previously
delivered to the Administrative Agent.

(iii)    Financial Condition. The Parent Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Parent Borrower, that (A) the financial projections previously delivered
to the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the Parent
Borrower and its Subsidiaries and (B) attached thereto is a calculation of the
Applicable Margin.

(iv)    Payment at Closing; Fee Letters. The Borrowers shall have paid (A) to
the Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder (including, without limitation, legal fees and expenses) (B) all
fees, charges and disbursements of counsel to the Administrative Agent and
counsel to the Existing Agent (directly to such counsel if requested by the
Administrative Agent or the Existing Agent, as the case may be) to the extent
accrued and unpaid prior to or on the Restatement Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent or the Existing Agent, as the case may be) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(f)    Personal Property Collateral.

(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

(ii)    Pledged Collateral. The Administrative Agent shall have received,
subject to Section 9.14, (A) original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated endorsement
for each such promissory note duly executed in blank by the holder thereof.

 

- 73 -



--------------------------------------------------------------------------------

(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in substantially all of
the assets of such Credit Party, indicating among other things that the assets
of each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

(iv)    Hazard and Liability Insurance. The Administrative Agent shall have
received, subject to Section 9.14, evidence of property hazard, business
interruption and liability insurance, evidence of payment of all insurance
premiums for the current policy year of each (with appropriate endorsements
naming the Administrative Agent as lender’s loss payee (and mortgagee, as
applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance, and if requested by the
Administrative Agent, copies of such insurance policies.

(g)    Miscellaneous.

(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Parent Borrower in accordance with Section 2.3(a),
and a Notice of Account Designation specifying the account or accounts to which
the proceeds of any Loans made on or after the Restatement Date are to be
disbursed.

(ii)    Payoff of Existing Loans. All Loans outstanding under the Original
Credit Agreement (and all accrued interest and fees thereunder) shall be paid on
the Restatement Date.

(iii)    PATRIOT Act. Each Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

(v)    No Default. No event shall have occurred and be continuing or would
result from the consummation of the Transactions that would constitute (i) a
Default or Event of Default hereunder or (ii) a default or event of default
under any other Indebtedness of the Parent Borrower or any of its Subsidiaries
the aggregate outstanding amount of which Indebtedness is in excess of
$20,000,000.

(h)    Agency Transfer. On or prior to the Restatement Date, the Agency Transfer
shall have become effective.

Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.2, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Date specifying its objection thereto.

 

- 74 -



--------------------------------------------------------------------------------

SECTION 6.3    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and to convert or continue any Loan and/or the
Issuing Lender to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:

(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VII and in other Loan Documents shall be true
and correct on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all respects as of
such earlier date.

(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the
Borrowers in accordance with Section 2.3(a), 2.8 or Section 5.2.

(d)    Regulation U. The Parent Borrower and its Subsidiaries shall be in
compliance with Regulation U of the Federal Reserve Board and the Administrative
Agent shall have received evidence that the Borrowers have delivered to the
Board of Governors of the Federal Reserve System each Form U-1 required to have
been delivered on or before the date of such Extension of Credit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 7.1    Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Restatement Date and as otherwise set forth in
Section 7.2, that:

(a)    Organization; Power; Qualification. Each of the Parent Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Parent Borrower and its Subsidiaries are organized and qualified to
do business as of the Restatement Date are described on Schedule 7.1(a).

 

- 75 -



--------------------------------------------------------------------------------

(b)    Ownership. Each Subsidiary of the Parent Borrower as of the Restatement
Date is listed on Schedule 7.1(b). As of the Restatement Date, the
capitalization of the Parent Borrower and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights, except as described in
Schedule 7.1(b). The shareholders or other owners, as applicable, of Parent
Borrower and its Subsidiaries and the number of shares or other ownership
interests owned by each as of the Restatement Date are described on Schedule
7.1(b), both before and after giving effect to the Transactions on the
Restatement Date. As of the Restatement Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Parent Borrower or its Subsidiaries, except as described on
Schedule 7.1(b).

(c)    Authorization of Agreement, Loan Documents and Borrowing. Each of the
Parent Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Parent Borrower and each of its Subsidiaries
party thereto, and each such document constitutes the legal, valid and binding
obligation of the Parent Borrower or its Subsidiary party thereto, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(d)    Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Parent Borrower and its Subsidiaries
of the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any material Governmental Approval
relating to the Parent Borrower or any of its Subsidiaries, (ii) violate any
material provision of Applicable Law relating to the Parent Borrower or any of
its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Parent Borrower or any of its Subsidiaries, (iv) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which could individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (v) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens arising under the Loan Documents or
(vi) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (B) consents or filings, if any,
under the UCC and (iii) filings with the United States Copyright Office and/or
the United Stated Patent and Trademark Office.

 

- 76 -



--------------------------------------------------------------------------------

(e)    Compliance with Law; Governmental Approvals.

(i)    Each of the Borrowers and their Subsidiaries (A) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to its knowledge after due inquiry,
threatened attack by direct or collateral proceeding, (B) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (C) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in each such case set forth in clauses (A), (B) or
(C) where the failure to have, comply, file or retain could not reasonably be
expected to have a Material Adverse Effect.

(ii)    Neither the Borrowers nor any of their Subsidiaries (x) is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System), (y) is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940) or (z) is, or after giving effect to
any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby or by the other Loan Documents
to which it is a party. No part of the proceeds of any of the Loans or Letters
of Credit will be used for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrowers only or of the Borrowers and their Subsidiaries on a
Consolidated basis) subject to the provisions of Section 11.2 or Section 11.5 or
11.11 or subject to any restriction contained in any agreement or instrument
between the Borrowers and any Lender or any Affiliate of any Lender relating to
Indebtedness in excess of $5,000,000 will be “margin stock”. If requested by any
Lender (through the Administrative Agent) or the Administrative Agent, the
Parent Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

(f)    Tax Returns and Payments. Each of the Parent Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material Tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material Taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets which are due and payable (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person). Such returns
accurately reflect in all material respects all liability for Taxes of the
Parent Borrower and its Subsidiaries for the periods covered thereby. There is
no ongoing audit or examination or, to the knowledge of the Parent Borrower,
other investigation by any Governmental Authority of the Tax liability of the
Parent Borrower or any of its Subsidiaries except as could not reasonably be
expected to have a Material Adverse Effect. No Governmental Authority has
asserted any Lien or other claim against the Parent Borrower or any of its
Subsidiaries with respect to unpaid Taxes which has not been discharged or
resolved other than (i) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such

 

- 77 -



--------------------------------------------------------------------------------

Person and (ii) Permitted Liens. The charges, accruals and reserves on the books
of the Parent Borrower or any of its Subsidiaries in respect of federal, state,
local and other material Taxes for all Fiscal Years and portions thereof since
the organization of the Parent Borrower or such Subsidiary are in the judgment
of the Parent Borrower adequate, and the Parent Borrower does not anticipate any
material amount of additional taxes or assessments for any of such years.

(g)    Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect,

(i)    the properties owned, leased or operated by the Parent Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

(ii)    the Parent Borrower, each of its Subsidiaries and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(iii)    neither the Parent Borrower nor any of its Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding Environmental Claims, Hazardous Materials, or
compliance with Environmental Laws, nor does the Parent Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv)    Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by the Parent Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws;

(v)    no judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Parent Borrower, threatened, under any
Environmental Law to which the Parent Borrower or any of its Subsidiaries is or
will be named as a potentially responsible party with respect to such properties
or operations conducted in connection therewith, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to Parent Borrower, any Subsidiary or such
properties or such operations; and

(vi)    there has been no release, or to the Parent Borrower’s knowledge after
due inquiry, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Parent Borrower or any Subsidiary, now or in
the past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

- 78 -



--------------------------------------------------------------------------------

(h)    ERISA.

(i)    As of the Restatement Date, no Credit Party maintains or contributes to,
or has any obligation under, any Employee Benefit Plans or Multiemployer Plans
other than those identified on Schedule 7.1(h);

(ii)    Each Credit Party is in compliance with all applicable provisions of
ERISA, the Code and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans or Multiemployer Plans, except where
a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code, except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;

(iii)    [Reserved];

(iv)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no Credit Party and no ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan or (D) failed to make a required installment or other
required payment under Section 412 of the Code;

(v)    No Termination Event has occurred or is reasonably expected to occur; and

(vi)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding before any court, arbitrator or
Governmental Authority, claim (other than a benefits claim in the ordinary
course of business), lawsuit and/or investigation by any Governmental Authority
is existing or, to the knowledge of the Parent Borrower after due inquiry,
threatened concerning or involving any (A) Employee Benefit Plan, (B) Pension
Plan or (C) Multiemployer Plan (but only to the knowledge of the Parent Borrower
after due inquiry with respect to any Multiemployer Plan).

(i)    Employee Relations. Neither the Parent Borrower nor any of its
Subsidiaries is, as of the Restatement Date, party to any collective bargaining
agreement or has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.1(i). The Parent Borrower knows of
no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.

(j)    Burdensome Provisions. Neither the Parent Borrower nor any of its
Subsidiaries is a party to any indenture, agreement, lease or other instrument,
or subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome

 

- 79 -



--------------------------------------------------------------------------------

as in the foreseeable future could be reasonably expected to have a Material
Adverse Effect. The Parent Borrower and its Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Subsidiary is party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Capital Stock to the Parent Borrower or any
Subsidiary or to transfer any of its assets or properties to the Parent Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.

(k)    Financial Statements. The (i) audited financial statements delivered
pursuant to Section 6.2(e)(i)(A), (ii) unaudited financial statements delivered
pursuant to Section 6.2(e)(i)(B), are complete and correct and fairly present on
a Consolidated basis the assets, liabilities and financial position of the
Parent Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Parent Borrower and its Subsidiaries as of the date thereof, including
material liabilities for taxes, material commitments, and Indebtedness, in each
case, to the extent required to be disclosed under GAAP. The pro forma financial
statements and forecasts delivered pursuant to Section 6.2(e)(ii) were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
are reasonable in light of then existing conditions except that such financial
statements and forecasts shall be subject to normal year end closing and audit
adjustments.

(l)    No Material Adverse Change. Since December 31, 2015, there has been no
material adverse change in the business, assets, liabilities (contingent or
otherwise), operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries, taken as a whole, and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

(m)    Solvency. As of the Restatement Date and after giving effect to each
Extension of Credit made hereunder, the Parent Borrower and each of its
Subsidiaries, taken as a whole, will be Solvent.

(n)    Titles to Assets. Each of the Parent Borrower and each of its
Subsidiaries thereof has (i) such title to the Real Property owned or leased by
it as is necessary or desirable to the conduct of its business and (ii) valid
and legal title to all of its personal property and assets, including, but not
limited to, (A) all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights and other rights with respect to the foregoing which are
reasonably necessary to conduct its business and (B) those reflected on the
balance sheets of the Parent Borrower and its Subsidiaries delivered pursuant to
Section 6.2(e), except those properties and/or assets reflected on such balance
sheet which have been disposed of by the Parent Borrower or its Subsidiaries
subsequent to such date which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any rights set forth in clause (ii)(A) above, and
neither the Parent Borrower nor any of its Subsidiaries is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations, except as could not reasonably be expected to
have a Material Adverse Effect.

 

- 80 -



--------------------------------------------------------------------------------

(o)    Insurance. The properties of the Parent Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in locations where the Parent Borrower or the
applicable Subsidiary operates.

(p)    Liens. None of the properties and assets of the Parent Borrower or any of
its Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
Parent Borrower nor any of its Subsidiaries has signed any financing statement
or any security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

(q)    Indebtedness and Guaranty Obligations. Schedule 7.1(q) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Parent
Borrower and its Subsidiaries as of the Restatement Date. The Parent Borrower
and its Subsidiaries have performed and are in compliance with all of the
material terms of such Indebtedness and Guaranty Obligations and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Parent Borrower or any of its
Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.

(r)    Litigation.

(i)    Except for any other matter that could not reasonably be expected to have
a Material Adverse Effect, there are no actions, suits or proceedings pending
nor, to the knowledge of the Parent Borrower, threatened against or in any other
way relating adversely to or affecting the Parent Borrower or any of its
Subsidiaries or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority.

(ii)    There are no actions, suits or proceedings pending nor to the knowledge
of the Parent Borrower, threatened against the Parent Borrower or any of its
Subsidiaries affecting or seeking to restrain the consummation of the
Transactions or the borrowing of the Loans thereunder.

(s)    Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by the Parent Borrower or any of its Subsidiaries
under any Material Contract or judgment, decree or order to which the Parent
Borrower or its Subsidiaries is a party or by which the Parent Borrower or its
Subsidiaries or any of their respective properties may be bound or which would
require the Parent Borrower or its Subsidiaries to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under clause
(ii) could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(t)    OFAC. No Credit Party nor any of its Subsidiaries nor any director,
officer, employee, agent or affiliate thereof, is an entity or person that is or
is owned or controlled by a person or entity that (i) is currently the subject
or target of Sanctions, (ii) is in violation of (A) the Trading with the Enemy
Act, (B) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation
or executive order relating thereto or (C) the PATRIOT Act, (iii) is a
Sanctioned Person, (iv) has any of its assets in Sanctioned Countries, or
(v) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any

 

- 81 -



--------------------------------------------------------------------------------

Extension of Credit hereunder will be used directly or indirectly to fund or
facilitate any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Country.

(u)    Anti-Corruption Laws. The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(v)    Disclosure. The Parent Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Parent Borrower or any of its
Subsidiaries are subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No financial statement, material report, material certificate or
other material information furnished (whether in writing or orally), taken
together as a whole, by or on behalf of any of the Parent Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(w)    Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.

(x)    Investment Bankers’ and Similar Fees. No Credit Party has any obligation
to any Person in respect of any finders’, brokers’, investment banking or other
similar fee in connection with any of the Transactions.

(y)    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

(z)    Valid Liens. Each Security Document will, upon execution and delivery
thereof, be effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Credit Parties’ right, title and interest in
and to the Collateral thereunder, and (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.

 

- 82 -



--------------------------------------------------------------------------------

SECTION 7.2    Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Restatement Date (except those that are expressly made as of a
specific date), shall survive the Restatement Date and shall not be waived by
the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in
Section 14.2, the Parent Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 8.1    Financial Statements and Projections.

(a)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three (3) fiscal quarters of
each Fiscal Year, an unaudited Consolidated balance sheet of the Parent Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Parent Borrower in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by a Responsible
Officer of the Parent Borrower to present fairly in all material respects the
financial condition of the Parent Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Parent Borrower and its Subsidiaries for the respective periods then ended,
subject to normal year-end adjustments. Delivery by the Parent Borrower to the
Administrative Agent and the Lenders of the Parent Borrower’s quarterly report
to the SEC on Form 10-Q with respect to any fiscal quarter, or the availability
of such report on EDGAR Online, within the period specified above shall be
deemed to be compliance by the Parent Borrower with this Section 8.1(a).

(b)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Parent Borrower and its Subsidiaries as of the close of
such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations

 

- 83 -



--------------------------------------------------------------------------------

of any change in the application of accounting principles and practices during
the year. Such annual financial statements shall be audited by an independent
certified public accounting firm of recognized national standing acceptable to
the Administrative Agent, and accompanied by a report and opinion thereon by
such certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Parent Borrower or any of
its Subsidiaries not in accordance with GAAP. Delivery by the Parent Borrower to
the Administrative Agent and the Lenders of the Parent Borrower’s annual report
to the SEC on Form 10-K with respect to any fiscal year, or the availability of
such report on EDGAR Online, within the period specified above shall be deemed
to be compliance by the Parent Borrower with this Section 8.1(b).

(c)    Annual Business Plan and Financial Projections. As soon as practicable
and in any event within ninety (90) days after the beginning of each Fiscal
Year, a business plan of the Parent Borrower and its Subsidiaries for such
Fiscal Year, such plan to be prepared in accordance with GAAP and to include the
following: a quarterly projected income statement, an annual statement of cash
flows and an annual balance sheet, calculations demonstrating projected
compliance with the financial covenants set forth in Article X and a report
containing management’s discussion and analysis of such budget with a reasonable
disclosure of the key assumptions and drivers with respect to such budget,
accompanied by a certificate from a Responsible Officer of the Parent Borrower
to the effect that, to the best of such officer’s knowledge, such projections
are good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Parent Borrower and its Subsidiaries for such
four (4) fiscal quarter period.

SECTION 8.2    Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

SECTION 8.3    [RESERVED].

SECTION 8.4    Other Reports.

(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Parent Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto.

(b)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of the Parent Borrower or any of its
Subsidiaries thereof in excess of the $5,000,000 pursuant to the terms of any
indenture, loan or credit or similar agreement;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Parent Borrower may
file or be required to file with the SEC under Sections 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
it being understood that the availability of any such annual report, proxy or
financial statement or financial statement or other report or communication on
EDGAR Online, within the period specified above shall be deemed to be compliance
by the Parent Borrower with this Section 8.4(c);

(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent Borrower or any of its Subsidiaries thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof;

 

- 84 -



--------------------------------------------------------------------------------

(e)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

(f)    such other information regarding the operations, business affairs and
financial condition of the Parent Borrower or any of its Subsidiaries thereof as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.4(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s
website on the Internet at the website address listed in Section 14.1; or
(ii) on which such documents are posted on the Parent Borrower behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Parent Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Parent Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance the Parent Borrower shall be required to
provide paper copies of the Officer’s Compliance Certificates required by
Section 8.2 to the Administrative Agent. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger may, but is not obligated to, make available to the Lenders and the
Issuing Lender materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrowers Materials”) by posting the
Borrowers Materials on IntraLinks, SyndTrak, ClearPath, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrowers
Materials that may be distributed to the Public Lenders and that (w) all such
Borrowers Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrowers Materials “PUBLIC,” the Parent
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the Issuing Lender and the Lenders to treat such Borrowers Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Parent Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrowers Materials constitute Information,
they shall be treated as set forth in Section 14.11); (y) all Borrowers
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Arranger shall be

 

- 85 -



--------------------------------------------------------------------------------

entitled to treat any Borrowers Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Parent Borrower shall be
under no obligation to mark any Borrowers Materials “PUBLIC”.

SECTION 8.5    Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Parent Borrower obtains
knowledge thereof) telephonic and written notice of:

(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Parent Borrower or any of its
Subsidiaries or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to result in material
liability to the Parent Borrower and its Subsidiaries;

(b)    any notice of any violation received by the Parent Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c)    any attachment, judgment, lien, levy or order exceeding $2,000,000 that
may be assessed against or threatened against the Parent Borrower or any of its
Subsidiaries;

(d)    (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Parent
Borrower or any of its Subsidiaries is a party or by which the Parent Borrower
or any of its Subsidiaries or any of their respective properties may be bound
which, in the case of clause (ii), could reasonably be expected to have a
Material Adverse Effect;

(e)    (i) a Termination Event, and, except for any of the following events or
conditions set forth in clauses (ii) through (v) of this clause (e) that would
not reasonably be expected to have a Material Adverse Effect, (ii) any
unfavorable determination letter from the IRS regarding the qualification of an
Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (iii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iv) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability imposed pursuant to
Section 4202 of ERISA and (v) the Parent Borrower obtaining knowledge or reason
to know that any Credit Party or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and

(f)    any event which makes any of the representations set forth in Section 7.1
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Section 7.1 that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

Each notice pursuant to Section 8.5 (other than Section 8.5(f)) shall be
accompanied by a statement of a Responsible Officer of the Parent Borrower
setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 8.5(d)(i) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached

 

- 86 -



--------------------------------------------------------------------------------

SECTION 8.6    Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement or any other Loan Document shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(u).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the Parent Borrower will, and will cause each of its
Subsidiaries to:

SECTION 9.1    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.

SECTION 9.2    Maintenance of Property. In addition to the requirements of any
of the Security Documents, protect and preserve all properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property necessary in and material to its business; and from time to
time make or cause to be made all repairs, renewals and replacements thereof and
additions to such property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner; except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 9.3    Insurance.

(i)    Maintain insurance with financially sound and reputable insurance
companies against at least such risks and in at least such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard, flood and business interruption insurance). All such
insurance shall, (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss payee.
On Restatement Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

(ii)    If any portion of any Material Real Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood

 

- 87 -



--------------------------------------------------------------------------------

Insurance Laws, then the Parent Borrower or applicable Credit Party shall
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in amounts and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

SECTION 9.4    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 9.5    Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all Taxes that may be levied or assessed upon it or any of its
property, and (b) all other material indebtedness, obligations and liabilities
in accordance with customary trade practices; provided, that the Parent Borrower
or such Subsidiary may contest any item described in clauses (a) or (b) of this
Section in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP.

SECTION 9.6    Compliance With Laws and Approvals. Observe and remain in
compliance in all respects with all Applicable Laws and maintain in full force
and effect all Governmental Approvals, in each case applicable to the conduct of
its business except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 9.7    Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Parent Borrower or any such Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 9.8    Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA, the
Code and the regulations thereunder with respect to all Employee Benefit Plans
or Multiemployer Plans, (ii) not take any action or fail to take action the
result of which could be a liability under

 

- 88 -



--------------------------------------------------------------------------------

Title IV of ERISA to the PBGC (other than the payment of premiums) or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under Section 502(i) of ERISA or tax under
Section 4975 of the Code and (iv) operate each Employee Benefit Plan in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan or
Multiemployer Plan as may be reasonably requested by the Administrative Agent.

SECTION 9.9    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender from time to time (no more frequently than
twice during any calendar year unless a Default or Event of Default shall have
occurred and be continuing) upon prior reasonable notice and at such times
during normal business hours, at the Parent Borrower’s expense, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Parent Borrower at any time
without advance notice.

SECTION 9.10    Additional Subsidiaries and Real Property.

(a)    Notify the Administrative Agent of the creation or acquisition of any
(i) Domestic Subsidiary that is a Material Subsidiary (which, for the purposes
of this paragraph, shall include any Domestic Subsidiary that was previously an
Immaterial Subsidiary that becomes a Material Subsidiary) or (ii) Disregarded
Foreign Entity and, provided that such entities are not owned, directly or
indirectly, by a Foreign Subsidiary that is not a Disregarded Foreign Entity,
(A) in the case of any such Domestic Subsidiary, promptly after such creation or
acquisition (subject to clause (d) below, and in any event within thirty
(30) days after such creation or acquisition, or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), including,
without limitation, an acquired business, cause such Domestic Subsidiary to, or
(B) in the case of any Disregarded Foreign Entity, promptly upon the request of
the Administrative Agent (subject to clause (d) below, and in any event within
thirty (30) days after such request, or such longer period as may be agreed to
by the Administrative Agent in its sole discretion), cause such Person to
(1) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (2) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, including, to the
extent any such Subsidiary owns Material Real Property, Mortgages and other
related real estate deliverables pursuant to Section 9.10(e) below, (3) deliver
to the Administrative Agent such documents and certificates (including, without
limitation, legal opinions and, in the case of a Disregarded Foreign Entity,
legal opinions of local counsel) referred to in Section 6.2 as may be reasonably
requested by the Administrative Agent, (4) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person and (5) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent
or required by the other Loan Documents, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b)    Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a First-Tier Foreign Subsidiary, and promptly
thereafter (and in any event within ninety (90) days after notification), cause
(i) the applicable Credit Party to deliver to the Administrative Agent

 

- 89 -



--------------------------------------------------------------------------------

Security Documents pledging sixty-five percent (65%) of the total outstanding
voting Capital Stock (and one hundred percent (100%) of any non-voting Capital
Stock) of any such new First-Tier Foreign Subsidiary and a consent thereto
executed by such new First-Tier Foreign Subsidiary (including, without
limitation, if applicable, original stock certificates (or the equivalent
thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Capital Stock of such new First-Tier Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 7.1 as may be reasonably requested by the Administrative
Agent, (iii) such Person to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c)    [RESERVED].

(d)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.10(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.10(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition).

(e)    Real Property. If any fee owned Real Property of any Credit Party is,
when acquired by any Credit Party after the Original Closing Date, Material Real
Property, then, if such Material Real Property shall not already be subject to a
perfected Lien in favor of the Administrative Agent, promptly give notice
thereof to the Administrative Agent and in any event within sixty (60) days
after such acquisition (unless waived or extended by the Administrative Agent in
its sole discretion) thereafter cause such Material Real Property to be
subjected to a Lien in favor of the Administrative Agent and take, or cause the
relevant Credit Party to take, such actions as shall be reasonably requested by
the Administrative Agent to grant and perfect or record such Lien, including
providing each of the following:

(i)    evidence that counterparts of Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary in order to create a valid and subsisting perfected Lien
(subject to Permitted Liens) on the Real Property and/or rights described
therein in favor of the Administrative Agent, for the benefit of the Secured
Parties, and that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

(ii)    title insurance policies or a marked-up commitment or signed pro forma
thereof for such Material Real Property available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amounts, reasonably acceptable to the Administrative Agent (not to exceed
the value of the Material Real Property covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the Real Property
described therein, free and clear of all defects and encumbrances, subject to
Permitted Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance, in each case as the Administrative Agent may
reasonably request;

 

- 90 -



--------------------------------------------------------------------------------

(iii)    to the extent requested by the Administrative Agent, opinions,
addressed to the Administrative Agent and the Secured Parties, from local
counsel in each jurisdiction (A) where such Material Real Property is located
regarding the enforceability of the Mortgage and (B) where the applicable Credit
Party granting the Mortgage on said Material Real Property is organized,
regarding the due authorization, execution and delivery of such Mortgage, and in
each case, such other matters as may be in form and substance reasonably
satisfactory to the Administrative Agent;

(iv)    either new ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no change
affidavits sufficient for the title insurance company to remove all standard
survey exceptions from the Mortgage Policies and issue the endorsements required
in (ii) above to the extent such coverage and endorsements are available in the
applicable jurisdictions and at commercially reasonable rates;

(v)    (y) “Life of Loan” Federal Emergency Management Agency standard flood
hazard determinations with respect to each Material Real Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Parent Borrower and each applicable Credit Party relating
thereto, in the form required under the Flood Insurance Laws, and (z) if any
improved Material Real Property encumbered by any Mortgage is located in a
special flood hazard area, a policy of flood insurance that (1) covers such
improved Material Real Property, (2) (i) maintains, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in amounts and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) provides the
Administrative Agent with evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance. and (3) is otherwise
on terms reasonably satisfactory to the Administrative Agent;

(vi)    evidence reasonably acceptable to the Administrative Agent of payment of
all Mortgage Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording Taxes, fees, charges, costs and expenses
required for the recording of the Mortgage and issuance of the Mortgage Policies
referred to above; and

(vii)    such other documents as the Administrative Agent may reasonably request
with respect to any such Material Real Property.

SECTION 9.11    Use of Proceeds. The Borrowers shall use the proceeds of any
Initial Term Loans and Revolving Credit Loans (i) on the Restatement Date, to
refinance the Parent Borrower’s Credit Agreement and (ii) after the Restatement
Date, for general corporate purposes of the Parent Borrower and its
Subsidiaries, including, without limitation, working capital, capital
expenditures in the ordinary course of business and Permitted Acquisitions.

SECTION 9.12    Further Assurances. Maintain the security interest created by
the Security Documents in accordance with Section 5.1 of the Collateral
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral pursuant to the Loan Documents; and make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

 

- 91 -



--------------------------------------------------------------------------------

SECTION 9.13    Anti-Corruption Laws. Conduct its businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

SECTION 9.14    Post-Closing Matters. (a) The Borrowers shall deliver to the
Administrative Agent within thirty (30) days after the Restatement Date (subject
to extension by the Administrative Agent, in its sole discretion) original stock
certificates or other certificates evidencing the Capital Stock pledged pursuant
to the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof.

(b)    The Parent Borrower shall, and shall cause each of the other Credit
Parties to use commercially reasonable efforts to deliver to the Administrative
Agent within 120 days after the Restatement Date (subject to extension by the
Administrative Agent, in its sole discretion) all notices, acknowledgments and
amendments reasonably requested by the Administrative Agent (or the relevant
depositary bank or Securities Intermediary) to evidence and effect the
assignment by the Existing Agent to the Administrative Agent of all rights under
each control agreement entered into by the Credit Parties and the Existing Agent
prior to the Restatement Date; provided however, that notwithstanding anything
to the contrary in any Loan Document, no Credit Party shall be required to enter
into any new control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties with respect to any Deposit Account or Securities
Account of the Credit Parties after the Restatement Date.

(c)    Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents, the parties hereto acknowledge and agree that the
Credit Parties shall be required to take the actions specified in Schedule 9.14
as promptly as practicable, and in any event within the time periods set forth
in Schedule 9.14. The provisions of Schedule 9.14 shall be deemed incorporated
by reference herein as fully as if set forth herein in its entirety.

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Parent Borrower and its Subsidiaries on a Consolidated
basis will not:

SECTION 10.1    Maximum Consolidated Total Net Leverage Ratio. As of any fiscal
quarter end, permit the Consolidated Total Net Leverage Ratio to be greater than
(a) 4.25:1.00 through and including the fiscal quarter ending December 31, 2018
and (b) 4.00:1.00 from and including the ninth fiscal quarter following the
Restatement Date (which, for the avoidance of doubt would be March 31, 2019, and
each fiscal quarter thereafter.

Notwithstanding the foregoing, at the Parent Borrower’s election once prior to
the Revolving Credit Maturity Date, the applicable maximum Consolidated Total
Net Leverage Ratio level shall be increased by 0.25:1.00 in connection with the
calculation of pro forma compliance for purposes of clause (e) in the definition
of “Permitted Acquisition” and for a period of twelve months following the
consummation of such Permitted Acquisition.

 

- 92 -



--------------------------------------------------------------------------------

SECTION 10.2    Minimum Interest Coverage Ratio. As of any fiscal quarter end,
permit the Consolidated Interest Coverage Ratio to be less than 3.00:1.00.

SECTION 10.3    Maximum Consolidated Senior Secured Net Leverage Ratio. As of
any fiscal quarter end, permit the Consolidated Senior Secured Net Leverage
Ratio to be greater than 3.50:1.00.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Parent Borrower has not and will not and will not permit
any of its Subsidiaries to:

SECTION 11.1    Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a)    the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));

(b)    Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided that any counterparty that is
a Lender shall be deemed satisfactory to the Administrative Agent;

(c)    Indebtedness existing on the Restatement Date and not otherwise permitted
under this Section and listed on Schedule 11.1, and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;

(d)    purchase money Indebtedness and Indebtedness incurred in connection with
Capital Leases in an aggregate amount not to exceed $40,000,000 on any date of
determination;

(e)    Guaranty Obligations of any Subsidiary in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders;

(f)    Guaranty Obligations of any Subsidiary with respect to Indebtedness
permitted pursuant to subsections (a) through (d) of this Section;

(g)    Indebtedness (i) of a Person that becomes a Subsidiary of the Parent
Borrower after the Restatement Date in connection with any Permitted Acquisition
or (ii) assumed in connection with any assets acquired in connection with any
Permitted Acquisition, and the refinancing, refunding, renewal and extension
(but not the increase in the aggregate principal amount) thereof; provided, that
such Indebtedness (x) exists at the time such Person becomes a Subsidiary or
such assets are acquired and is not created in contemplation of, or in
connection with, such Person becoming a Subsidiary or such assets being acquired
and (y) shall not exceed $35,000,000 in the aggregate on any date of
determination;

(h)    Indebtedness owed by any Subsidiary Guarantor to another Credit Party;

 

- 93 -



--------------------------------------------------------------------------------

(i)    Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrowers would be in compliance with all
covenants contained in this Agreement on a Pro Forma Basis after giving effect
to the issuance of any such Subordinated Indebtedness;

(j)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancings
thereof to the extent not provided to secure the repayment of other
Indebtedness;

(k)    Indebtedness owed by any Subsidiary that is not a Credit Party to any
other Subsidiary that is not a Credit Party;

(l)    Indebtedness owed by (A) any Credit Party to any Subsidiary which is not
a Credit Party; provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent and
(B) any Subsidiary which is not a Credit Party to any Credit Party; provided
that the aggregate amount of all such intercompany Indebtedness permitted
pursuant to the foregoing clauses (A) and (B), together with any equity or
capital investments permitted pursuant to Section 11.3(h)(ii), in each case
incurred or made after the Restatement Date, shall not exceed, as of the date
such Indebtedness is incurred, made or increased, $225,000,000; provided,
further, that, any Indebtedness owed to any Credit Party pursuant to this clause
(l) shall be evidenced by a promissory note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents;

(m)    senior unsecured Indebtedness; provided, that: (i) the Parent Borrower
and its Subsidiaries shall be in pro forma compliance (as of the date of the
incurrence of such Indebtedness and after giving effect thereto) with each
covenant contained in Article X; (ii) no Default or Event of Default has
occurred and is continuing at the time of such incurrence (or would exist after
giving effect thereto); (iii) such Indebtedness shall rank no higher than pari
passu in right of payment with the Obligations; (iv) such Indebtedness is not
subject to any scheduled amortization, mandatory redemption, mandatory repayment
or mandatory prepayment, sinking fund or similar payment (other than, in each
case, reasonable and customary offers to repurchase upon a change of control or
asset sale and acceleration rights after an event of default) or have a final
maturity date, prior to the date occurring one (1) year following the Revolving
Credit Maturity Date; (v) the indenture or other applicable agreement governing
such Indebtedness (including any related guaranties and any other related
documentation) shall not include any financial performance “maintenance”
covenants (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included) or cross-defaults (but may
include cross-defaults at the final stated maturity thereof and
cross-acceleration); (vi) the terms of such Indebtedness (including, without
limitation, all covenants, defaults, guaranties and remedies, but excluding
provisions as to interest rate, call protection and redemption premiums), taken
as a whole, are no more restrictive or onerous than the terms applicable to the
Parent Borrower and its Subsidiaries under this Agreement and the other Loan
Documents, (vii) such Indebtedness shall not be recourse to, or guaranteed by,
any Person that is not a Credit Party, (viii) prior to the incurrence of such
Indebtedness the Parent Borrower shall have delivered to the Administrative
Agent a certificate from a Responsible Officer of the Parent Borrower certifying
as to compliance with the requirements of the preceding clauses (i) through
(vii) above and containing calculations, in form and substance reasonably
satisfactory to the Administrative Agent with respect to clause (i) above;

 

- 94 -



--------------------------------------------------------------------------------

(n)    Indebtedness with respect to the 2020 Senior Notes (including any
guarantees thereof), in an aggregate amount not to exceed $300,000,000, or any
modification, refinancing, refunding, renewal or extension of the 2020 Senior
Notes (but not increasing the aggregate principal amount thereof); and

(o)    additional Indebtedness of the Subsidiaries not otherwise permitted
pursuant to this Section in an aggregate amount outstanding not to exceed
$75,000,000.

SECTION 11.2    Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any property, including Real Property or personal
property, whether now owned or hereafter acquired, except:

(a)     (i) Liens created pursuant to the Loan Documents and (ii) Liens on cash
or deposits granted in favor of the Swingline Lender of the Issuing Lender to
Cash Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

(b)    Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed sixty (60) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(c)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(d)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, or deposits to
secure the performance of bids, tenders, trade contracts, liability to insurance
carriers and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds,
contractual or warranty obligations and other obligations of a like nature
incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

(e)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of Real Property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

(f)    Liens on assets of any Subsidiary acquired pursuant to a Permitted
Acquisition, or on assets of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition (provided
that such Liens (i) are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, (ii) are applicable only to specific assets,
(iii) are not “blanket” or all asset Liens and (iv) do not attach to any other
property or assets of any Credit Party);

(g)    Liens not otherwise permitted by this Section and in existence on the
Restatement Date and described on Schedule 11.2;

 

- 95 -



--------------------------------------------------------------------------------

(h)    Liens securing Indebtedness permitted under Section 11.1(d); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related property, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;

(i)    (a) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (b) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Parent Borrower or any of its Subsidiaries;

(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 12.1(m) or securing appeal or other surety bonds
related to such judgments;

(k)    any extension, renewal or replacement of any Lien permitted by clauses
(a) through (j); provided that (i) the Liens permitted under this clause
(k) shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced and (B) be extended to
cover any property that was not encumbered by the Lien being extended, renewed
or replaced; (ii) the principal amount of Indebtedness secured by the Lien
permitted by this clause (k) shall not be increased over the principal amount of
such Indebtedness immediately prior to such extension, renewal or replacement
and (iii) both before and after giving effect to such extension, renewal or
replacement, no Default or Event of Default shall occur and be continuing or
would result therefrom; and

(l)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing obligations not at any time exceeding in the aggregate
$25,000,000.

SECTION 11.3    Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person (any such transaction, an
“Investment”) except:

(a)    (i) Investments existing on the Restatement Date in Subsidiaries existing
on the Restatement Date, (ii) investments in Domestic Subsidiaries (other than
Investments existing on the Restatement Date and Investments in Domestic
Subsidiaries of Foreign Subsidiaries) so long as the Parent Borrower and its
Subsidiaries comply with the applicable provisions of Section 9.10 and (iii) the
other loans, advances and Investments described on Schedule 11.3 existing on the
Restatement Date;

(b)    (i) Investments in (A) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(B) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies,

 

- 96 -



--------------------------------------------------------------------------------

Inc. or Moody’s Investors Service, Inc., (C) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided, that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, (D) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder, or (E) money
market funds that invest in any Investments described in items (A) through (D)
above, (ii) Investments by any Foreign Subsidiary in the form of cash on deposit
in any commercial bank up to an aggregate amount of $10,000,000, and
(iii) Investments permitted pursuant to that certain investment policy of the
Parent Borrower in effect as of the Original Closing Date and previously
provided to the Administrative Agent (such Investments described in items (i),
(ii), and (iii) above, “Cash Equivalents”);

(c)    Investments by the Parent Borrower or any of its Subsidiaries in the form
of Permitted Acquisitions so long as the Parent Borrower and its Subsidiaries
are in compliance on a Pro Forma Basis with a Consolidated Total Net Leverage
Ratio of at least 0.25:1.00 less than the then-applicable Consolidated Total Net
Leverage Ratio that would otherwise be required under Section 10.1 determined
for the most recently ended fiscal quarter of the Parent Borrower prior to such
Permitted Acquisition (such Consolidated Total Net Leverage Ratio to be
calculated after giving effect to such Permitted Acquisition and any
Indebtedness incurred in connection therewith); provided that the Permitted
Acquisition Consideration for any acquired Subsidiary that does not become a
Subsidiary Guarantor (or the assets of which are not acquired by the either
Borrower or a Subsidiary Guarantor) (x) shall not exceed $125,000,000 for any
such acquisition (or series of related acquisitions) and (y) when taken together
with the aggregate Permitted Acquisition Consideration for all such acquired
businesses acquired after the Restatement Date pursuant to the proviso in clause
(d) of the definition of “Permitted Acquisition” and this Section 11.3(c), shall
not exceed $300,000,000 in the aggregate.

(d)    Hedging Agreements not prohibited by Section 11.1;

(e)    purchases of assets in the ordinary course of business;

(f)    Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$5,000,000;

(g)    Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(h) and (k) and (ii) equity or capital Investments made
by (A) the Parent Borrower or any of its Subsidiaries in any Credit Party or
(B) any Subsidiary that is not a Credit Party in any other Subsidiary that is
not a Credit Party;

(h)    Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(l) and (ii) equity or capital investments made by any
Credit Party in any Subsidiary which is not a Credit Party; provided that the
aggregate amount of such equity or capital investments permitted pursuant to the
foregoing clause (ii), together with any intercompany Indebtedness permitted
pursuant to Section 11.1(l), in each case, incurred or made after the
Restatement Date, shall not exceed, as of the date such Investment is made or
increased, $225,000,000;

 

- 97 -



--------------------------------------------------------------------------------

(i)    so long as no Default or Event of Default (including, without limitation,
a Change in Control) shall have occurred and be continuing or would result
therefrom, Investments by the Parent Borrower or any of its Subsidiaries (other
than any investment by the Parent Borrower or any of its Subsidiaries in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of Capital Stock, assets or any combination
thereof) of any other Person) not otherwise permitted hereunder paid solely with
proceeds from the issuance of Capital Stock of the Parent Borrower;

(j)    other additional investments not otherwise permitted pursuant to this
Section incurred or made after the Restatement Date not to exceed, as of the
date such Investment is made or increased, the greater of (A) $75,000,000 and
(B) five percent (5%) of Consolidated Total Assets as of such date of
determination (provided that in making such determination, such amount shall be
calculated as the net balance of such loans, advances and equity or capital
investments (as of such date of determination) as reduced by any repayments or
distributions made with respect thereto (as of such date of determination)).

(k)    Investments in any Subsidiary in connection with any Corporate
Restructuring.

SECTION 11.4    Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

(a)    any Subsidiary of the Parent Borrower (other than the Subsidiary
Borrower) may be merged or consolidated with or into either Borrower (provided
that such Borrower shall be the continuing or surviving Person) or with or into
any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving Person);

(b)    any Subsidiary may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent Borrower or any Wholly-Owned Subsidiary; provided that if the transferor
in such a transaction is the Subsidiary Borrower or a Subsidiary Guarantor, then
the transferee must either be a Borrower or a Subsidiary Guarantor; provided,
further that if the transferee in such transaction is either Borrower or a
Subsidiary Guarantor, the consideration paid or payable in connection with such
transaction shall be no more than the fair market value of the assets sold,
leased, transferred or otherwise disposed of in connection therewith;

(c)    any Wholly-Owned Subsidiary of the Parent Borrower may merge into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Parent Borrower shall comply with Section 9.10 in connection therewith;

(d)    any Subsidiary of the Parent Borrower may wind-up into either Borrower or
any Subsidiary Guarantor; provided that (i) in the case of a merger involving
either Borrower or a Subsidiary Guarantor, the continuing or surviving Person
shall be such Borrower or such Subsidiary Guarantor and (ii) the continuing or
surviving Person shall be a Borrower or a Wholly-Owned Subsidiary of the Parent
Borrower;

(e)    the Parent Borrower and its Subsidiaries may consummate any Corporate
Restructuring; and

 

- 98 -



--------------------------------------------------------------------------------

(f)    any Subsidiary that is not a Credit Party may merge into any other
Subsidiary that is not a Credit Party.

SECTION 11.5    Limitations on Sales of Assets. Convey, sell, lease, assign
transfer or otherwise dispose of its property, business or assets (including,
without limitation, the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction) whether now owned or hereafter acquired
except:

(a)    the sale of inventory in the ordinary course of business;

(b)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Parent Borrower or any of its Subsidiaries;

(c)    the transfer of assets to a Borrower or any Subsidiary Guarantor pursuant
to Section 11.4;

(d)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;

(e)    the disposition of any Hedging Agreement;

(f)    dispositions of investments in cash and Cash Equivalents;

(g)    conveyances, sales, leases, assignments, transfers or other dispositions
of assets by any Subsidiary that is not a Credit Party as required at any time
by Applicable Law;

(h)    additional conveyances, sales, leases, assignments, transfers or other
dispositions of assets not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed the greater of (A) $75,000,000 and (B) five
percent (5%) of Consolidated Total Assets (determined as of the date of any
proposed conveyance, sale, lease, assignment, transfer or other disposition);

(i)    the consummation of any Corporate Restructuring by the Parent Borrower
and its Subsidiaries; and

(j)    conveyances, sales, leases, assignments, transfers or other dispositions
of assets (i) by any Subsidiary that is not a Credit Party to any other
Subsidiary that is not a Credit Party or (ii) by any Credit Party to any other
Credit Party.

SECTION 11.6    Restricted Payments.

(a)    Other than as permitted pursuant to clause (b) below, (i) make any change
in its capital structure which such change in its capital structure could
reasonably be expected to have a Material Adverse Effect, (ii) declare or pay
any dividend or make any other payment or distribution of cash, property or
assets on account of the Parent Borrower’s, or any Subsidiary’s, Capital Stock,
(iii) purchase, redeem or otherwise acquire or retire for value any Capital
Stock of the Parent Borrower, or (iv) cancel, forgive, make any payment or
prepayment on or with respect to, or purchase, redeem, defease or otherwise
acquire or retire for value (including, without limitation, (A) by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due and (B) at the maturity thereof, but
excluding regularly scheduled payments of interest thereon) any Subordinated
Indebtedness, except a payment of principal or interest on Indebtedness owed to
a Credit Party by a Person other than a

 

- 99 -



--------------------------------------------------------------------------------

Borrower (all such payments and other actions set forth in clauses (ii) through
(iv) above being collectively referred to as “Restricted Payments”); unless:

(1)    no Default or Event of Default has occurred and is continuing at the time
of such Restricted Payment or would occur as a consequence of such Restricted
Payment;

(2)    (x) the Parent Borrower and its Subsidiaries are, at the time of such
Restricted Payment, in compliance on a Pro Forma Basis with a Consolidated
Senior Secured Net Leverage Ratio of less than 2.25:1.00 as of the last day of
the fiscal quarter most recently ended or (y) if such Consolidated Senior
Secured Net Leverage Ratio is equal to or greater than 2.25:1.00 (but less than
2.75:1.00), Restricted Payments may be made pursuant to this Section 11.6(a) in
an aggregate amount not to exceed $75,000,000 (provided that $25,000,000 of such
amount shall only be made or used in connection with purchasing, redeeming or
otherwise acquiring or retiring for value any Capital Stock of the Parent
Borrower);

(3)    after giving effect to such Restricted Payment and any Extension of
Credit made in connection with such Restricted Payment, the aggregate unused
portion of the Revolving Credit Commitments at such time shall be greater than
or equal to $50,000,000; and

(4)    such Restricted Payment is made on or after the Restatement Date.

(b)    Notwithstanding clause (a) above, (i) the Parent Borrower or any
Subsidiary may pay dividends in shares of its own Qualified Capital Stock,
(ii) any Subsidiary may pay cash dividends to the Parent Borrower, (iii) the
Parent Borrower may purchase, redeem or otherwise acquire Qualified Capital
Stock of the Parent Borrower or warrants or options to acquire any such
Qualified Capital Stock with the proceeds received from the substantially
concurrent issue of new shares of Qualified Capital Stock of the Parent
Borrower, (iv) any Wholly-Owned Subsidiary may make Restricted Payments to a
Credit Party and (v) any Wholly-Owned Subsidiary that is not a Credit Party may
make Restricted Payments to any other Wholly-Owned Subsidiary that is not a
Credit Party.

SECTION 11.7    [RESERVED.]

SECTION 11.8    Transactions with Affiliates. Directly or indirectly (a) make
any loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(A)    transactions permitted by Sections 11.3, 11.4 and 11.6;

(B)    transactions existing on the Restatement Date and described on
Schedule 11.8;

(C)    normal compensation, indemnity and reimbursement of reasonable expenses
of officers and directors; and

(D)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors of the Parent Borrower.

 

- 100 -



--------------------------------------------------------------------------------

SECTION 11.9    Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

SECTION 11.10    Amendments of Subordinated Indebtedness. Amend or modify (or
permit the modification or amendment of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially adversely affect
the rights or interests of the Administrative Agent and Lenders hereunder.

SECTION 11.11    Restrictive Agreements.

(a)    Enter into any Indebtedness which contains any negative pledge on assets
or any covenants more restrictive than the provisions of Articles IX, X and XI
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness; provided that the foregoing
shall not apply to those limitations in the 2020 Notes Indenture (or any
modification, refinancing, refunding, renewal or extension of any Indebtedness
in connection with the 2020 Senior Notes issued thereunder (but not increasing
the aggregate principal amount thereof) or in any indenture or similar agreement
governing any Indebtedness issued pursuant to Section 11.1(m) so long as such
limitations are no more restrictive than those limitations set forth in the 2020
Senior Notes Indenture and permits, as of the date of execution thereof, Liens
to secure the Commitments and Loans as well as the unused amount available for
Incremental Term Loans or increases in the Revolving Credit Commitment pursuant
to Sections 2.7(c)(v) and 2.8(c)(v).

(b)    Enter into or permit to exist any agreement or instrument which impairs,
restricts, limits or otherwise encumbers (by covenant or otherwise) the ability
of any Subsidiary of the Parent Borrower to make any payment to the Parent
Borrower or any of its Subsidiaries (in the form of dividends, intercompany
advances or otherwise) for the purpose of enabling the Parent Borrower to pay
the Obligations except for (i) such impairments, restrictions, limitations or
encumbrances existing under the Loan Documents and (ii) such impairments,
restrictions, limitations or encumbrances existing under the Indebtedness
permitted pursuant to Section 11.1(d) with respect to the asset which is the
subject of such Indebtedness.

SECTION 11.12    Nature of Business. Alter in any material respect the character
or conduct of the business conducted by the Parent Borrower and its Subsidiaries
as of the Restatement Date.

SECTION 11.13    Sanctions. Directly or indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions

SECTION 11.14    Anti-Corruption Laws. Directly or indirectly use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,    and other
similar anti-corruption legislation in other jurisdictions

 

- 101 -



--------------------------------------------------------------------------------

SECTION 11.15    Limitation on Luxembourg Holding. Permit Luxembourg Holding to:

(a)    hold any assets other than (i) the Capital Stock of its Subsidiaries,
minute books and corporate records and (ii) miscellaneous non-material assets;

(b)    have any liabilities other than (i) Indebtedness permitted under Section
11.1(d), (ii) any other Indebtedness which it would otherwise be permitted to
create, incur, assume or suffer to exist under Section 11.1 so long as such
Indebtedness is unsecured and (iii) corporate, administrative and tax expenses
in the ordinary course of business; or

(c)    engage in any operations or business other than (i) holding the assets
and incurring the liabilities described in this Section 11.15 and activities
incidental and related thereto and (ii) making payments, dividends or
distributions permitted pursuant to Section 11.6.

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrowers shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b)    Other Payment Default. The Parent Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.

(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made

(d)    Default in Performance of Certain Covenants. The Parent Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2 or 8.5(d)(i) or Articles X
or XI.

(e)    Default in Performance of Other Covenants and Conditions. The Parent
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after the earlier of (i) the Administrative Agent’s delivery of
written notice thereof to the Parent Borrower and (ii) a Responsible Officer of
the Parent Borrower having obtained knowledge thereof.

 

- 102 -



--------------------------------------------------------------------------------

(f)    Indebtedness Cross-Default. The Parent Borrower or any other Credit Party
shall:

(i)    default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $20,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or

(ii)    default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation), the aggregate outstanding amount (or, with respect to
any Hedging Agreement, the Termination Value) of which Indebtedness is in excess
of $20,000,000 or contained in any instrument or agreement evidencing, securing
or relating thereto or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice and/or lapse of
time, if required, any such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).

(g)    Other Cross-Defaults. The Parent Borrower or any other Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by the Parent Borrower or
any such Subsidiary in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Parent
Borrower or such Credit Party to the extent required by GAAP.

(h)    Change in Control. Any Change in Control shall occur.

(i)    Voluntary Bankruptcy Proceeding. The Borrowers or any Credit Party
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other company action for the purpose
of authorizing any of the foregoing.

(j)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrowers or any Credit Party thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrowers or any Credit Party thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.

 

- 103 -



--------------------------------------------------------------------------------

(k)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrowers or any other Credit Party party thereto or any such Person shall
so state in writing or, if applicable, any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (other than Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby or any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall be
asserted by Borrowers or any other Credit Party not to be a valid, perfected,
first priority security interest in or Lien on the Collateral covered thereby,
in each case other than in accordance with the express terms hereof or thereof.

(l)    Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such failure is reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect or (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and, as a consequence of such withdrawal, the Credit Party or
ERISA Affiliate incurs a withdrawal liability, and such withdrawal liability has
or is reasonably likely to have a Material Adverse Effect.

(m)    Judgment. Any other judgment or order for the payment of money not
referred to in the foregoing clause (i), which causes the aggregate amount of
all such judgments under this clause (ii) to exceed $20,000,000 in any Fiscal
Year (to the extent not covered by independent third-party insurance as to which
the insurer does not dispute coverage) shall be entered against the Borrowers or
any Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated or stayed for a period of thirty (30) days after
the entry thereof.

(n)    Environmental. Any one or more Environmental Claims shall have been
asserted against the Parent Borrower or any Credit Party; the Parent Borrower
and any Credit Party would be reasonable likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 12.2    Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers:

(a)    Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the
Borrowers to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 12.1(i) or (j),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

- 104 -



--------------------------------------------------------------------------------

(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrowers.

(c)    Rights of Collection. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

SECTION 12.3    Rights and Remedies Cumulative; Non-Waiver; etc.

(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.4(d), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

- 105 -



--------------------------------------------------------------------------------

SECTION 12.4    Crediting of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2 or the Administrative Agent or
any Lender has exercised any remedy set forth in this Agreement or any other
Loan Document, all payments received by the Lenders upon the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (and the Swingline Lender in its capacity as such ratably among
the Administrative Agent and the Issuing Lender and Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them);

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and payment
obligations then owing under Secured Hedging Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Lender, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedging Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XIII
for itself and its Affiliates as if a “Lender” party hereto.

SECTION 12.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and

 

- 106 -



--------------------------------------------------------------------------------

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 3.1(l), 5.3 and 13.3) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
5.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 12.6    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including accepting some or all of
the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under
Section 363, 1123 or 1129 of the Bankruptcy Code of the United States, or any
similar Applicable Laws in any other jurisdictions to which a Credit Party is
subject or (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any Applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized (x) to form one or more
acquisition vehicles to make a bid and (y) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 14.2 of this Agreement, (ii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire

 

- 107 -



--------------------------------------------------------------------------------

Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1    Appointment and Authority.

(a)    Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Parent Borrower nor
any of its Subsidiaries shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XIII for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article XIII and
Article XIV (including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto

SECTION 13.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

- 108 -



--------------------------------------------------------------------------------

SECTION 13.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents and its duties shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 14.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 13.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its

 

- 109 -



--------------------------------------------------------------------------------

terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 13.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 13.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Parent Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Parent
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Parent Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications

 

- 110 -



--------------------------------------------------------------------------------

and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring (or removed) Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 14.3 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring (or
removed) Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 13.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 13.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

SECTION 13.9    Collateral and Guaranty Matters. Each of the Lenders (including
in its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion to release any Lien on any Collateral granted to or held
by the Administrative Agent, for the ratable benefit of the Secured Parties,
under any Loan Document (A) upon the termination of the Commitments and payment
in full of all Secured Obligations

 

- 111 -



--------------------------------------------------------------------------------

(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedging
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (C) if approved, authorized or ratified in writing in accordance
with Section 14.2:

(a)    to subordinate any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted Lien
expressly permitted hereunder to be senior to the lien held by the
Administrative Agent; and

(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement and any other Loan Documents if all of the Capital Stock of
such Subsidiary Guarantor owned by any Credit Party is sold or transferred as a
result of a transaction permitted hereunder (including pursuant to a waiver or
consent), to the extent that, after giving effect to such transaction, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 9.10.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section. In each case as specified in this Section 13.9, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 13.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting a sale (other than a sale to a Credit Party) of assets permitted
pursuant to Section 11.5, the Liens created by any of the Security Documents on
such property shall be automatically released without need for further action by
any person.

(c)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 13.10    Secured Hedging Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedging
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

- 112 -



--------------------------------------------------------------------------------

SECTION 13.11    Withholding Tax. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable income, stamp or other Taxes imposed, levied,
collected or assessed by any Governmental Authority. Without limiting or
expanding the provisions of Section 5.11, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including, without
limitation, fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any amounts from payments to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of such required
withholding ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 13.11. For purposes of
this Section 13.11, the term “Lender” includes any Issuing Lender and any
Swingline Lender. The agreements in this Section 13.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1    Notices.

(a)    Method of Communication. Except as otherwise provided in this Agreement,
all notices and communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages), or by telephone subsequently
confirmed in writing. Any notice shall be effective if delivered by hand
delivery or sent via electronic mail, posting on an internet web page, telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail or telecopy,
(ii) on the next Business Day if sent by recognized overnight courier service,
(iii) on the third Business Day following the date sent by certified mail,
return receipt requested and (iv) upon the deemed receipt pursuant to clause (i)
above by the intended recipient at its electronic mail address of notification
that any notice or communication that has been posted to an internet webpage is
available and identifying the website address therefor. A telephonic notice to
the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.

(b)    Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

- 113 -



--------------------------------------------------------------------------------

If to the Borrowers:   

ACI Worldwide, Inc.

3520 Kraft Road

Suite 300

Naples, FL 34105

Attention: Craig Maki, Executive Vice President, Treasurer and
Corporate Development Officer

Phone: (239) 403-4600

Fax: (239) 403-4601

With copies to:   

Jones Day

77 West Wacker Drive

Chicago, Illinois 60601

Attention: Robert J. Graves

Telephone No.: (312) 269-4356

Telecopy No.: (312) 782-8585

If to Bank of America, as

Administrative Agent (for

payments and requests for

credit extensions):

  

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attention: Christopher Jefferson

Telephone: 972-338-3793

Email: cjefferson@baml.com

If to Bank of America, as

Administrative Agent (for all

other notices/deliveries):

  

Bank of America, N.A.

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Renee Marion

Telephone: 312-828-3972

Facsimile: 877-206-8433

Email: renee.marion@baml.com

  

Bank of America, N.A.

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Alfonso Malave

Telephone: 570-496-9622

Facsimile: 800-755-8743

Email: alfonzo.malave@baml.com

If to any Lender:

   To the address set forth on the Register

 

- 114 -



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).

(c)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Article II if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the Issuing Lender or the Parent
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or
communication is not sent during the normal business hours of the recipient,
such notice, email or other communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(d)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth in paragraph (b) above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Parent Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.

(e)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(f)    Platform. Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrowers Materials available to the Issuing
Lender and the other Lenders by posting the Borrowers Materials on the Platform.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWERS
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in

 

- 115 -



--------------------------------------------------------------------------------

tort, contract or otherwise) arising out of any Credit Party’s or the
Administrative Agent’s transmission of Borrowers Materials or notices through
the Platform, any other electronic messaging service, or through the Internet.

(g)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrowers Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 14.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Parent Borrower; provided, that no amendment, waiver or consent shall:

(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Parent Borrower for a borrowing of Revolving Credit Loans) to make
Revolving Credit Loans when such Revolving Credit Lenders would not otherwise be
required to do so, (ii) the amount of the Swingline Commitment or (iii) the
amount of the L/C Commitment;

(b)    [RESERVED];

(c)    extend or increase the Revolving Credit Commitment of any Revolving
Credit Lender (or reinstate any Revolving Credit Commitment terminated pursuant
to Section 12.2) or the amount of Loans of any Lender without the written
consent of such Revolving Credit Lender;

(d)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

 

- 116 -



--------------------------------------------------------------------------------

(f)    (i) change Section 5.4 or Section 12.4 in a manner that would alter the
pro rata sharing of payments required thereby or (ii) change Section 12.4 in a
manner that would alter the order in which payments and proceeds received by the
Lenders are applied to repay the Obligations or Secured Obligations, in either
case without the written consent of each Lender directly affected thereby;

(g)    change any provision of this Section or the definition of “Required
Lenders” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;

(i)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 13.9), without the written consent of each Lender; or

(j)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Parent Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time; and (vi) the Administrative Agent and the Parent
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the Parent
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement (including, without
limitation, amendments to this Section 14.2) and the other Loan

 

- 117 -



--------------------------------------------------------------------------------

Documents or to enter into additional Loan Documents as the Administrative Agent
may reasonably deem appropriate in order to effectuate (x) any increase in the
Revolving Credit Commitment pursuant to Section 2.7 or any Incremental Term
Loans pursuant to Section 2.8, including, without limitation, amendments to
permit such increases in the Revolving Credit Commitment and any Incremental
Term Loans to share ratably in the benefits of this Agreement and the other Loan
Documents and to include appropriately any Lenders under such increases in the
Revolving Credit Commitment and any Incremental Term Loans in any determination
of Required Lenders and (y) any amendment in connection with a Refinancing
Amendment; provided that no such amendment shall adversely affect in any
material respect the rights of any Lender, in each case, without the written
consent of such Lender.

SECTION 14.3    Expenses; Indemnity.

(a)    Costs and Expenses. The Borrowers and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse each Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Credit Party, other than such Indemnitee or its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Parent Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Parent Borrower or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower, any other Credit Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising

 

- 118 -



--------------------------------------------------------------------------------

out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Parent Borrower, any other Credit Party or any Subsidiary
thereof against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Parent Borrower
or such Credit Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 14.3(b) shall not apply with respect to Taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

(f)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

SECTION 14.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby

 

- 119 -



--------------------------------------------------------------------------------

authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrowers or any other Credit Party against any and all of
the obligations of the Borrowers or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 12.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, the Issuing Lender and the Swingline Lender agrees to notify
the Parent Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 14.5    Governing Law.

(a)    Governing Law, Governing Law. This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers or any other Credit Party or its properties in the courts of any
jurisdiction.

 

- 120 -



--------------------------------------------------------------------------------

(c)    Waiver of Venue. The Borrowers and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 14.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.7    Reversal of Payments; Payments Set Aside.

(a)    To the extent the Borrowers makes a payment or payments to the
Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment or proceeds of any Collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

(b)    To the extent that any payment by or on behalf of the Borrowers is made
to the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Lender under clause (ii) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

- 121 -



--------------------------------------------------------------------------------

SECTION 14.8    Injunctive Relief; Punitive Damages.

(a)    The Borrowers recognize that, in the event the Borrowers fail to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrowers agree that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b)    The Administrative Agent, the Lenders and the Parent Borrower (on behalf
of itself and the Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 14.9    Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

SECTION 14.10    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section, New Lenders pursuant to Section 2.7 or Section 2.8 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any

 

- 122 -



--------------------------------------------------------------------------------

Credit Facility) or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $2,500,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$2,500,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Parent Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Parent Borrower shall be deemed to have given its consent ten (10) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Parent Borrower prior to such tenth (10th) Business Day;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) such assignment is made during the period commencing on the Restatement Date
and ending on the date that is ninety (90) days following the Restatement Date;
provided, that the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender and (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.

 

- 123 -



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Parent Borrower’s Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

- 124 -



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its office at Gateway Village – 900
Building, 900 W. Trade Street, Charlotte, NC, 28255, a copy of each Assignment
and Assumption and each Lender joinder agreement, if applicable, delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 14.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 14.2 that directly
affects such Participant and could not be effected by a vote of the Required
Lenders. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such

 

- 125 -



--------------------------------------------------------------------------------

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    [RESERVED].

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 14.11    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under any Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent Borrower or its Subsidiaries or the Credit
Facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the Credit Facilities provided hereunder;
(h) with the consent of the Parent Borrower to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Parent Borrower or any subsidiary; provided
that, in the case of information received from the Parent Borrower or any
subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

- 126 -



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Parent Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including United States Federal
and state securities laws.

SECTION 14.12    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 14.13    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 14.14    Survival of Indemnities.

(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Restatement Date (except those that are expressly made as of a
specific date), shall survive the Restatement Date and shall not be waived by
the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.

(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 14.15    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 14.16    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.17    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 6.2, this Agreement shall become effective when it shall have been
executed by the Administrative

 

- 127 -



--------------------------------------------------------------------------------

Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 14.18    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 14.19    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 14.20    Term of Agreement. This Agreement shall remain in effect from
the Original Closing Date through and including the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 14.21    Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 14.22    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Parent Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or the Administrative Agent, as applicable,

 

- 128 -



--------------------------------------------------------------------------------

to identify each Credit Party in accordance with the Act. The Parent Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Act.

SECTION 14.23    Inconsistencies with Other Documents; Independent Effect of
Covenants. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Parent Borrower or its Subsidiaries or further
restricts the rights of the Parent Borrower or its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

SECTION 14.24    Independent Effect of Covenants. The Borrowers expressly
acknowledge and agrees that each covenant contained in Articles IX, X and XI
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X and XI, before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Articles IX, X and XI.

SECTION 14.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

SECTION 14.26    Obligations Joint and Several. The Borrowers shall have joint
and several liability in respect of all Obligations in respect of the Loans (the
“Loan Obligations”) hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full has been made), setoff or counterclaim which may at any time be
available to or be asserted by any other Credit Party against the Lenders, or by
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any

 

- 129 -



--------------------------------------------------------------------------------

other instance, and the Loan Obligations of the Borrowers hereunder shall not be
conditioned or contingent upon the pursuit by the Lenders or any other person at
any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the Loan
Obligations or against any Collateral or Guarantee therefor or right of offset
with respect thereto. The Borrowers hereby acknowledge that this Agreement is
the independent and several obligation of each Borrower (regardless of which
Borrower shall have delivered a Notice of Borrowing) and may be enforced against
each Borrower separately, whether or not enforcement of any right or remedy
hereunder has been sought against any other Borrower. Each Borrower hereby
expressly waives, with respect to any of the Loans made to any other Borrower
hereunder and any of the amounts owing hereunder by such other Credit Parties in
respect of such Loans, diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against such other Credit
Parties under this Agreement or any other agreement or instrument referred to
herein or against any other person under any other guarantee of, or security
for, any of such amounts owing hereunder.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

- 130 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their* duly authorized officers, all as of the day and year first
written above.

 

ACI WORLDWIDE, INC., as Parent Borrower By:  

/s/ Scott W. Behrens

  Name:   Scott W. Behrens   Title:   Senior Executive Vice President and Chief
Financial Officer ACI WORLDWIDE CORP., as Subsidiary Borrower By:  

/s/ Scott W. Behrens

  Name:   Scott W. Behrens   Title:   Vice President and Assistant Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender, Issuing Lender
and a Lender By:  

/s/ Thomas M. Paulk

  Name: Thomas M. Paulk   Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as a lender

By:  

/s/ Donald Schwartz

  Name: Donald Schwartz   Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association (“PNC Bank”)

as a Lender

By:  

/s/ Krutesh Trivedi

  Name: Krutesh Trivedi   Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.,

as a Lender

By:  

/s/ William E. Rudode, Jr.

  Name: William E. Rurode, Jr.   Title:   Managing Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A.,

as a Lender

By:  

/s/ Shreya Shah

  Name: Shreya Shah   Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

By:  

/s/ Peter Hart

  Name: Peter Hart   Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:

 

/s/ Bruce Rudolph

 

Name  Bruce Rudolph

 

Title:   Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank

as a Lender

By:  

/s/ Neil Kiernan

  Name  Neil Kiernan   Title:   Managing Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Compass Bank

as a Lender

By:  

/s/ Raj Nambiar

  Name  Raj Nambiar   Title:   Sr. Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANKUNITED, N.A.,

as a Lender

By:  

/s/ Justin Allbright

  Name  Justin Allbright   Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL BANK CORPORATION,

as a Lender

By:  

/s/ Frank Parrella

  Name  Frank Parrella   Title:   Commercial Credit Executive

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,

as a Lender

By:  

/s/ Gerald R. Finney Jr.

  Name  Gerald R. Finney Jr.   Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

First National Bank of Omaha, N.A.,

as a Lender

By:  

/s/ Matthew Meyer

  Name  Matthew Meyer   Title:   Director

[Signature Page to Amended and Restated Credit Agreement]